Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 1 of 277. PageID #: 279194



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                                MDL No. 2804
OPIATE LITIGATION
                                                            Case No. 17-md-2804
THIS DOCUMENT RELATES TO:
   The Blackfeet Indian Tribe of the                        Judge Dan Aaron Polster
   Blackfeet Indian Reservation v.
   Purdue Pharma L.P., et al.
   Case No. 1:18-op-45749-DAP


                   DEFENDANT WALMART INC.’S ANSWER AND
               AFFIRMATIVE DEFENSES TO PLAINTIFF’S CORRECTED
            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       Defendant Walmart Inc. (“Walmart”) hereby answers the Corrected First Amended

Complaint (Case No. 1:18-op-45749 (N.D. Ohio), ECF No. 9; Case No. 17-md-2804 (N.D. Ohio)

(“MDL”), ECF No. 1128) (“Complaint”) filed in The Blackfeet Tribe of the Blackfeet Indian

Reservation v. Purdue Pharma L.P., et al.

       Unless expressly stated otherwise, Walmart denies each and every allegation in the

Complaint, including any allegations in the preamble, unnumbered and numbered paragraphs,

titles, headings, subheadings, table of contents, footnotes, exhibits, characterization of documents,

and stricken paragraphs, and specifically denies any liability to Plaintiff. To the extent not

expressly denied, all allegations for which Walmart denies possessing knowledge or information

sufficient to form a belief are denied. Walmart reserves the right to seek to amend and supplement

its Answer as may be appropriate or necessary.

       1.      Paragraph 1, which summarizes Plaintiff’s claims, does not require a response. To

the extent a response is required, Walmart denies that Plaintiff is entitled to relief on the claims

asserted against Walmart and further denies the remaining allegations contained therein to the


                                                 1
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 2 of 277. PageID #: 279195



extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 1, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

                                      INTRODUCTION

       2.      Paragraph 2 states argument, to which no response is required. To the extent a

response is required, Walmart acknowledges that abuse and addiction to opioids is a serious public

health issue. Walmart also admits that prescription opioids are a class of legal substances that

include medications such as pain relievers. Walmart is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 2; such

allegations are therefore deemed to be denied.

       3.      Paragraph 3 states argument, to which no response is required. To the extent a

response is required, Walmart acknowledges that abuse and addiction to opioids is a serious public

health issue. However, to the extent Paragraph 3 purports to contains factual allegations of

wrongdoing, Walmart denies such allegations to the extent they apply to Walmart. Walmart is

otherwise without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 3, including to the extent those allegations apply to another defendant;

such allegations are therefore deemed to be denied.

       4.      Paragraph 4 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, while Walmart is aware of reports regarding drug overdose,

Walmart is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 4; such allegations are therefore deemed to be denied.

       5.      Paragraph 5 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, while Walmart is aware of reports regarding drug overdose,



                                                 2
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 3 of 277. PageID #: 279196



Walmart is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 5; such allegations are therefore deemed to be denied.

       6.      Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 6; such allegations are therefore deemed to be denied.

       7.      Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 7; such allegations are therefore deemed to be denied.

       8.      Walmart admits that Mr. Anderson has made the quoted statements in media reports

and, according to www.whitehouse.gov, the President declared the opioid crisis a national public

health emergency on October 26, 2017. Walmart is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 8; such allegations are

therefore deemed to be denied.

       9.      Paragraph 9, which summarizes Plaintiff’s claims, does not require a response. To

the extent a response is required, Walmart denies that Plaintiff is entitled to relief on the claims

asserted against Walmart and further denies the remaining allegations contained therein to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 9, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       10.     The allegations in Paragraph 10 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 10 is deemed to contain allegations against

Walmart, Walmart denies such allegations.




                                                  3
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 4 of 277. PageID #: 279197



       11.     The allegations in Paragraph 11 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 11 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       12.     The allegations in Paragraph 12 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 12 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       13.     The allegations in Paragraph 13 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 13 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       14.     Walmart denies the allegations in Paragraph 14 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 14, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       15.     Walmart denies the allegations in Paragraph 15 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 15, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                  4
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 5 of 277. PageID #: 279198



       16.     Walmart denies the allegations in Paragraph 16 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 16, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       17.     Paragraph 17 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Walmart further denies the allegations in Paragraph 17 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 17, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       18.     Paragraph 18 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Walmart further denies the allegations in Paragraph 18 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 18, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       19.     Walmart denies the allegations in Paragraph 19 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 19, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       20.     Walmart denies the allegations in Paragraph 20 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 20, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.




                                                  5
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 6 of 277. PageID #: 279199



       21.     Walmart denies the allegations in Paragraph 21 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 21, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       22.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 22; such allegations are therefore deemed to be denied.

       23.     Paragraph 23, which summarizes Plaintiff’s claims, does not require a response. To

the extent a response is required, Walmart denies that Plaintiff is entitled to relief on the claims

asserted against Walmart and further denies the remaining allegations contained therein to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 23, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

                                JURISDICTION AND VENUE

       24.     Paragraph 24 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 24 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 24, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       25.     Paragraph 25 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 25 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth



                                                 6
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 7 of 277. PageID #: 279200



of the allegations in Paragraph 25, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       26.     Paragraph 26 states legal conclusions to which no response is required. To the

extent a response is required, Walmart admits it is not aware of a reason or basis to dispute the

personal jurisdiction of this Court over Walmart for the claims asserted in the Complaint. Walmart

denies the remaining allegations in Paragraph 26 to the extent they apply to Walmart. Walmart is

otherwise without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 26, including to the extent those allegations apply to another defendant;

such allegations are therefore deemed to be denied.

       27.     Paragraph 27 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Further, Paragraph 27 states legal conclusions to which no response is

required. To the extent a response is required, Walmart denies the legal conclusions stated in

Paragraph 27 and further denies the remaining allegations contained therein to the extent they

apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 27, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       28.     Paragraph 28 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 28 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 28, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.




                                                 7
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 8 of 277. PageID #: 279201



       29.     Paragraph 29, which summarizes the claims Plaintiff is not bringing, does not

require a response. To the extent a response is required, Walmart denies that Plaintiff is entitled to

relief on any of the claims asserted against Walmart.

                                             PARTIES

       30.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 30; such allegations are therefore deemed to be denied.

       31.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 31; such allegations are therefore deemed to be denied.

       32.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 32; such allegations are therefore deemed to be denied.

       33.     Paragraph 33 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 33 and

further denies the remaining allegations in Paragraph 33 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 33, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       34.     Paragraph 34 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 34 and

further denies the remaining allegations in Paragraph 34 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 34, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       35.     Walmart denies the allegations in Paragraph 35 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

                                                  8
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 9 of 277. PageID #: 279202



of the allegations in Paragraph 35, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       36.     Paragraph 36 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 36 and

further denies the remaining allegations in Paragraph 36 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 36, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       37.     The allegations in Paragraph 37 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 37 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       38.     The allegations in Paragraph 38 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 38 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       39.     The allegations in Paragraph 39 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 39 is deemed to contain allegations against

Walmart, Walmart denies such allegations.



                                                  9
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 10 of 277. PageID #: 279203



       40.     The allegations in Paragraph 40 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 40 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       41.     The allegations in Paragraph 41 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 41 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       42.     The allegations in Paragraph 42 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 42 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       43.     The allegations in Paragraph 43 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 43 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       44.     The allegations in Paragraph 44 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 10
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 11 of 277. PageID #: 279204



deemed to be denied. Moreover, to the extent Paragraph 44 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       45.     The allegations in Paragraph 45 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 45 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       46.     The allegations in Paragraph 46 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 46 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       47.     The allegations in Paragraph 47 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 47 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       48.     The allegations in Paragraph 48 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 48 is deemed to contain allegations against

Walmart, Walmart denies such allegations.




                                                 11
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 12 of 277. PageID #: 279205



       49.     The allegations in Paragraph 49 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 49 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       50.     The allegations in Paragraph 50 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 50 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       51.     The allegations in Paragraph 51 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 51 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       52.     The allegations in Paragraph 52 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 52 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       53.     The allegations in Paragraph 53 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 12
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 13 of 277. PageID #: 279206



deemed to be denied. Moreover, to the extent Paragraph 53 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       54.     The allegations in Paragraph 54 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 54 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       55.     The allegations in Paragraph 55 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 55 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       56.     The allegations in Paragraph 56 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 56 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       57.     The allegations in Paragraph 57 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 57 is deemed to contain allegations against

Walmart, Walmart denies such allegations.




                                                 13
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 14 of 277. PageID #: 279207



       58.     The allegations in Paragraph 58 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 58 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       59.     The allegations in Paragraph 59 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 59 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       60.     The allegations in Paragraph 60 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 60 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       61.     The allegations in Paragraph 61 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 61 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       62.     The allegations in Paragraph 62 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 14
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 15 of 277. PageID #: 279208



deemed to be denied. Moreover, to the extent Paragraph 62 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       63.     The allegations in Paragraph 63 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 63 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       64.     The allegations in Paragraph 64 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 64 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       65.     The allegations in Paragraph 65 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 65 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       66.     The allegations in Paragraph 66 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 66 is deemed to contain allegations against

Walmart, Walmart denies such allegations.




                                                 15
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 16 of 277. PageID #: 279209



       67.     The allegations in Paragraph 67 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 67 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       68.     Paragraph 68 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 68 are not directed toward Walmart

and therefore do not require a response. To the extent such allegations require a response, Walmart

is without knowledge or information sufficient to form a belief as to their truth; such allegations

are therefore deemed to be denied. Moreover, to the extent Paragraph 68 is deemed to contain

allegations against Walmart, Walmart denies such allegations.

       69.     The allegations in Paragraph 69 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 69 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       70.     The allegations in Paragraph 70 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 70 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       71.     The allegations in Paragraph 71 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                 16
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 17 of 277. PageID #: 279210



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 71 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       72.     The allegations in Paragraph 72 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 72 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       73.     The allegations in Paragraph 73 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 73 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       74.     The allegations in Paragraph 74 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 74 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       75.     The allegations in Paragraph 75 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 75 is deemed to contain allegations against

Walmart, Walmart denies such allegations.



                                                 17
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 18 of 277. PageID #: 279211



       76.     Paragraph 76 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 76 are not directed toward Walmart

and therefore do not require a response. To the extent such allegations require a response, Walmart

is without knowledge or information sufficient to form a belief as to their truth; such allegations

are therefore deemed to be denied. Moreover, to the extent Paragraph 76 is deemed to contain

allegations against Walmart, Walmart denies such allegations.

       77.     The allegations in Paragraph 77 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 77 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       78.     The allegations in Paragraph 78 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 78 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       79.     The allegations in Paragraph 79 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 79 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       80.     Paragraph 80 purports to recite the shorthand terms that Plaintiff defines for use in

its Complaint, and such allegations do not require a response from Walmart. To the extent a



                                                 18
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 19 of 277. PageID #: 279212



response is required, Walmart denies the allegations in Paragraph 80 to the extent they apply to

Walmart.

       81.     Paragraph 81 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 81. Further,

Walmart admits that for a time period prior to April 2018, Walmart, through its subsidiary,

distributed certain prescription medication to certain of its own stores in the United States.

Walmart denies the remaining allegations in Paragraph 81 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 81, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       82.     The allegations in Paragraph 82 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 82 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       83.     The allegations in Paragraph 83 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 83 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       84.     The allegations in Paragraph 84 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 19
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 20 of 277. PageID #: 279213



deemed to be denied. Moreover, to the extent Paragraph 84 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       85.     The allegations in Paragraph 85 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 85 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       86.     The allegations in Paragraph 86 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 86 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       87.     The allegations in Paragraph 87 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 87 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       88.     Walmart admits that it is a Delaware corporation with its principal place of business

in Bentonville, Arkansas. Walmart further admits that for a time period prior to April 2018,

Walmart, through its subsidiary, distributed certain prescription opioids to its own stores in

Montana where Walmart was authorized to conduct business. Walmart also admits that it has, at

certain times, operated facilities designated internally as Warehouse 28, Warehouse 45, and

Warehouse 46. Walmart denies the remaining allegations in Paragraph 88.



                                                 20
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 21 of 277. PageID #: 279214



       89.     The allegations in Paragraph 89 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 89 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       90.     The allegations in Paragraph 90 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 90 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       91.     The allegations in Paragraph 91 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 91 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       92.     The allegations in Paragraph 92 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 92 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       93.     The allegations in Paragraph 93 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 21
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 22 of 277. PageID #: 279215



deemed to be denied. Moreover, to the extent Paragraph 93 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       94.     The allegations in Paragraph 94 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 94 is deemed to contain allegations against

Walmart, Walmart denies such allegations.

       95.     Paragraph 95 purports to recite the shorthand terms that Plaintiff defines for use in

its Complaint, and such allegations do not require a response from Walmart. To the extent a

response is required, Walmart denies the allegations in Paragraph 95 to the extent they apply to

Walmart.

       96.     Paragraph 96 purports to recite the shorthand terms that Plaintiff defines for use in

its Complaint, and such allegations do not require a response from Walmart. To the extent a

response is required, Walmart denies the allegations in Paragraph 96 to the extent they apply to

Walmart.

       97.     Walmart denies that Defendants, as applied to Walmart, include predecessors,

successors, affiliates, subsidiaries, partnerships, and divisions to the extent that they are engaged

in the manufacture, promotion, distribution, sale, and/or dispensing of opioids. Walmart denies the

remaining allegations in Paragraph 97 to the extent they apply to Walmart. Walmart is otherwise

without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 97, including to the extent those allegations apply to another defendant; such allegations

are therefore deemed to be denied.




                                                 22
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 23 of 277. PageID #: 279216



       98.     Walmart denies the allegations in Paragraph 98 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 98, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                                       FACTUAL ALLEGATIONS

       99.     Walmart admits opioids are a class of substances that include legal, prescription

medication such as pain relievers. Walmart is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph 99; such allegations are therefore

deemed to be denied.

       100.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 100; such allegations are therefore deemed to be denied.

       101.    Paragraph 101 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 101 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 101, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       102.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 102; such allegations are therefore deemed to be denied.

       103.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 103; such allegations are therefore deemed to be denied.

       104.    Paragraph 104 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 104 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form



                                                  23
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 24 of 277. PageID #: 279217



a belief as to the truth of the allegations in Paragraph 104, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       105.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 105; such allegations are therefore deemed to be denied.

       106.    The allegations in Paragraph 106 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 106 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       107.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 107; such allegations are therefore deemed to be denied.

       108.    The allegations in Paragraph 108 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 108 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       109.    The allegations in Paragraph 109 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 109 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       110.    The allegations in Paragraph 110 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                  24
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 25 of 277. PageID #: 279218



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 110 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       111.    The allegations in Paragraph 111 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 111 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       112.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 112; such allegations are therefore deemed to be denied.

       113.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 113; such allegations are therefore deemed to be denied.

       114.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 114; such allegations are therefore deemed to be denied.

       115.    The allegations in Paragraph 115 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 115 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       116.    Paragraph 116 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 116 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 25
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 26 of 277. PageID #: 279219



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 116 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       117.    The allegations in Paragraph 117 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 117 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       118.    Paragraph 118 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 118 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 118 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       119.    Paragraph 119 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 119 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 119 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       120.    The allegations in Paragraph 120 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 26
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 27 of 277. PageID #: 279220



deemed to be denied. Moreover, to the extent Paragraph 120 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       121.    The allegations in Paragraph 121 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 121 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       122.    Paragraph 122 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 122 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 122 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       123.    Paragraph 123 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 123 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 123 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       124.    Paragraph 124 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 124 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 27
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 28 of 277. PageID #: 279221



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 124 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       125.    Paragraph 125 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 125 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 125 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       126.    Paragraph 126 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 126 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 126 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       127.    The allegations in Paragraph 127 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 127 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       128.    The allegations in Paragraph 128 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 28
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 29 of 277. PageID #: 279222



deemed to be denied. Moreover, to the extent Paragraph 128 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       129.    The allegations in Paragraph 129 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 129 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       130.    The allegations in Paragraph 130 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 130 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       131.    Paragraph 131 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 131 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 131 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       132.    The allegations in Paragraph 132 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 132 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 29
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 30 of 277. PageID #: 279223



       133.    The allegations in Paragraph 133 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 133 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       134.    Paragraph 134 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 134 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 134 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       135.    The allegations in Paragraph 135 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 135 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       136.    The allegations in Paragraph 136 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 136 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       137.    Paragraph 137 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 137 are not directed toward



                                                 30
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 31 of 277. PageID #: 279224



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 137 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       138.    Paragraph 138 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 138 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 138 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       139.    The allegations in Paragraph 139 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 139 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       140.    The allegations in Paragraph 140 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 140 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       141.    Walmart denies the allegations in Paragraph 141 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to




                                                 31
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 32 of 277. PageID #: 279225



the truth of the allegations in Paragraph 141, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       142.    Walmart denies the allegations in Paragraph 142 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 142, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       143.    Paragraph 143 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 143 and

further denies the remaining allegations in Paragraph 143 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 143, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       144.    The allegations in Paragraph 144 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 144 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       145.    The allegations in Paragraph 145 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 145 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 32
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 33 of 277. PageID #: 279226



       146.    The allegations in Paragraph 146 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 146 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       147.    The allegations in Paragraph 147 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 147 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       148.    The allegations in Paragraph 148 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 148 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       149.    The allegations in Paragraph 149 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 149 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       150.    The allegations in Paragraph 150 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 33
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 34 of 277. PageID #: 279227



deemed to be denied. Moreover, to the extent Paragraph 150 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       151.    The allegations in Paragraph 151 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 151 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       152.    Paragraph 152 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 152 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 152 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       153.    The allegations in Paragraph 153 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 153 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       154.    Paragraph 154 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 154 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                 34
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 35 of 277. PageID #: 279228



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 154 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       155.    Paragraph 155 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 155 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 155 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       156.    Paragraph 156 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 156 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 156 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       157.    Paragraph 157 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 157 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 157 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       158.    Paragraph 158 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 158 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                35
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 36 of 277. PageID #: 279229



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 158 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       159.    Paragraph 159 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 159 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 159 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       160.    Paragraph 160 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 160 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 160 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       161.    Paragraph 161 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 161 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 161 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       162.    Paragraph 162 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 162 are not directed toward



                                                36
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 37 of 277. PageID #: 279230



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 162 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       163.    Paragraph 163 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 163 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 163 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       164.    Paragraph 164 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 164 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 164 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       165.    Paragraph 165 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 165 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 165 is deemed

to contain allegations against Walmart, Walmart denies such allegations.




                                                37
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 38 of 277. PageID #: 279231



       166.    The allegations in Paragraph 166 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 166 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       167.    The allegations in Paragraph 167 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 167 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       168.    The allegations in Paragraph 168 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 168 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       169.    The allegations in Paragraph 169 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 169 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       170.    The allegations in Paragraph 170 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 38
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 39 of 277. PageID #: 279232



deemed to be denied. Moreover, to the extent Paragraph 170 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       171.    The allegations in Paragraph 171 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 171 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       172.    The allegations in Paragraph 172 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 172 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       173.    The allegations in Paragraph 173 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 173 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       174.    The allegations in Paragraph 174 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 174 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 39
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 40 of 277. PageID #: 279233



       175.    Paragraph 175 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 175 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 175 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       176.    Paragraph 176 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 176 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 176 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       177.    The allegations in Paragraph 177 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 177 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       178.    The allegations in Paragraph 178 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 178 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 40
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 41 of 277. PageID #: 279234



       179.    Paragraph 179 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 179 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 179 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       180.    The allegations in Paragraph 180 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 180 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       181.    The allegations in Paragraph 181 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 181 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       182.    The allegations in Paragraph 182 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 182 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       183.    Paragraph 183 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 183 are not directed toward



                                                 41
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 42 of 277. PageID #: 279235



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 183 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       184.    The allegations in Paragraph 184 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 184 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       185.    The allegations in Paragraph 185 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 185 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       186.    Paragraph 186 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 186 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 186 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       187.    Paragraph 187 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 187 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                 42
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 43 of 277. PageID #: 279236



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 187 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       188.    Paragraph 188 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 188 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 188 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       189.    Paragraph 189 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 189 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 189 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       190.    Paragraph 190 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 190 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 190 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       191.    Paragraph 191 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 191 are not directed toward



                                                43
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 44 of 277. PageID #: 279237



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 191 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       192.    Paragraph 192 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 192 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 192 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       193.    The allegations in Paragraph 193 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 193 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       194.    The allegations in Paragraph 194 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 194 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       195.    Paragraph 195 refers to documents that speaks for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 195 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                 44
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 45 of 277. PageID #: 279238



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 195 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       196.    Paragraph 196 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 196 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 196 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       197.    The allegations in Paragraph 197 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 197 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       198.    The allegations in Paragraph 198 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 198 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       199.    Paragraph 199 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 199 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 45
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 46 of 277. PageID #: 279239



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 199 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       200.    Paragraph 200 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 200 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 200 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       201.    Walmart denies the allegations in Paragraph 201 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 201, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       202.    The allegations in Paragraph 202 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 202 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       203.    Paragraph 203 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 203 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 203 is deemed

to contain allegations against Walmart, Walmart denies such allegations.



                                                 46
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 47 of 277. PageID #: 279240



       204.    Paragraph 204 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 204 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 204 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       205.    Paragraph 205 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 205 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 205 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       206.    Paragraph 206 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 206 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 206 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       207.    Paragraph 207 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 207 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                47
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 48 of 277. PageID #: 279241



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 207 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       208.    Paragraph 208 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 208 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 208 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       209.    The allegations in Paragraph 209 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 209 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       210.    Paragraph 210 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 210 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 210 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       211.    The allegations in Paragraph 211 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 48
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 49 of 277. PageID #: 279242



deemed to be denied. Moreover, to the extent Paragraph 211 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       212.    Paragraph 212 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 212 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 212 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       213.    The allegations in Paragraph 213 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 213 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       214.    Paragraph 214 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 214 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 214 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       215.    Paragraph 215 refers to document that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 215 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 49
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 50 of 277. PageID #: 279243



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 215 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       216.    Paragraph 216 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 216 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 216 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       217.    Paragraph 217 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, allegations in Paragraph 217 are not directed toward Walmart

and therefore do not require a response. To the extent such allegations require a response, Walmart

is without knowledge or information sufficient to form a belief as to their truth; such allegations

are therefore deemed to be denied. Moreover, to the extent Paragraph 217 is deemed to contain

allegations against Walmart, Walmart denies such allegations.

       218.    Paragraph 218 refers to a website that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 218 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 218 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       219.    Paragraph 219 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 219 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                50
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 51 of 277. PageID #: 279244



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 219 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       220.    Paragraph 220 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 220 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 220 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       221.    The allegations in Paragraph 221 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 221 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       222.    Paragraph 222 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 222 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 222 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       223.    Paragraph 223 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 223 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                 51
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 52 of 277. PageID #: 279245



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 223 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       224.    The allegations in Paragraph 224 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 224 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       225.    The allegations in Paragraph 225 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 225 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       226.    The allegations in Paragraph 226 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 226 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       227.    Paragraph 227 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 227 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                 52
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 53 of 277. PageID #: 279246



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 227 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       228.    Paragraph 228 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 228 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 228 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       229.    The allegations in Paragraph 229 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 229 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       230.    Paragraph 230 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 230 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 230 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       231.    Paragraph 231 refers to a website that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 231 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 53
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 54 of 277. PageID #: 279247



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 231 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       232.    Paragraph 232 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 232 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 232 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       233.    Paragraph 233 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 233 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 233 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       234.    Paragraph 234 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 234 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 234 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       235.    Paragraph 235 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 235 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                54
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 55 of 277. PageID #: 279248



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 235 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       236.    The allegations in Paragraph 236 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 236 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       237.    The allegations in Paragraph 237 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 237 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       238.    Paragraph 238 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 238 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 238 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       239.    Paragraph 239 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 239 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 55
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 56 of 277. PageID #: 279249



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 239 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       240.    Paragraph 240 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 240 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 240 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       241.    Paragraph 241 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 241 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 241 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       242.    Paragraph 242 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 242 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 242 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       243.    Paragraph 243 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 243 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                56
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 57 of 277. PageID #: 279250



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 243 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       244.    Paragraph 244 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 244 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 244 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       245.    Paragraph 245 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 245 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 245 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       246.    Paragraph 246 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 246 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 246 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       247.    Paragraph 247 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 247 are not directed toward



                                                57
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 58 of 277. PageID #: 279251



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 247 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       248.    Paragraph 248 refers to CMEs that speak for themselves, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 248 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 248 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       249.    Paragraph 249 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 249 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 249 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       250.    Paragraph 250 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 250 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 250 is deemed

to contain allegations against Walmart, Walmart denies such allegations.




                                                58
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 59 of 277. PageID #: 279252



       251.    Paragraph 251 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 251 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 251 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       252.    Paragraph 252 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 252 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 252 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       253.    Paragraph 253 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 253 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 253 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       254.    The allegations in Paragraph 254 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 254 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 59
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 60 of 277. PageID #: 279253



       255.    Paragraph 255 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 255 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 255 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       256.    Paragraph 256 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 256 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 256 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       257.    Paragraph 257 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 257 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 257 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       258.    Paragraph 258 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 258 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                60
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 61 of 277. PageID #: 279254



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 258 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       259.    Paragraph 259 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 259 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 259 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       260.    Paragraph 260 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 260 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 260 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       261.    The allegations in Paragraph 261 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 261 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       262.    Paragraph 262 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 262 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 61
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 62 of 277. PageID #: 279255



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 262 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       263.    Paragraph 263 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 263 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 263 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       264.    The allegations in Paragraph 264 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 264 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       265.    Paragraph 265 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 265 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 265 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       266.    The allegations in Paragraph 266 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 62
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 63 of 277. PageID #: 279256



deemed to be denied. Moreover, to the extent Paragraph 266 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       267.    The allegations in Paragraph 267 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 267 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       268.    Paragraph 268 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 268 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 268 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       269.    The allegations in Paragraph 269 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 269 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       270.    The allegations in Paragraph 270 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 270 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 63
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 64 of 277. PageID #: 279257



       271.    Paragraph 271 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 271 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 271 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       272.    Paragraph 272 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 272 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 272 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       273.    The allegations in Paragraph 273 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 273 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       274.    The allegations in Paragraph 274 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 274 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 64
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 65 of 277. PageID #: 279258



       275.    The allegations in Paragraph 275 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 275 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       276.    The allegations in Paragraph 276 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 276 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       277.    Paragraph 277 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 277 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 277 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       278.    The allegations in Paragraph 278 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 278 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       279.    The allegations in Paragraph 279 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                 65
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 66 of 277. PageID #: 279259



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 279 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       280.    The allegations in Paragraph 280 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 280 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       281.    The allegations in Paragraph 281 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 281 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       282.    The allegations in Paragraph 282 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 282 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       283.    The allegations in Paragraph 283 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 283 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 66
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 67 of 277. PageID #: 279260



       284.    The allegations in Paragraph 284 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 284 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       285.    Paragraph 285 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 285 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 285 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       286.    The allegations in Paragraph 286 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 286 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       287.    The allegations in Paragraph 287 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 287 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       288.    Paragraph 288 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 288 are not directed toward



                                                 67
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 68 of 277. PageID #: 279261



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 288 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       289.    The allegations in Paragraph 289 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 289 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       290.    The allegations in Paragraph 290 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 290 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       291.    The allegations in Paragraph 291 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 291 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       292.    Paragraph 292 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 292 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 68
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 69 of 277. PageID #: 279262



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 292 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       293.    The allegations in Paragraph 293 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 293 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       294.    The allegations in Paragraph 294 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 294 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       295.    Paragraph 295 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 295 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 295 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       296.    Paragraph 296 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 296 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                 69
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 70 of 277. PageID #: 279263



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 296 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       297.    Paragraph 297 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 297 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 297 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       298.    Paragraph 298 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 298 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 298 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       299.    Paragraph 299 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 299 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 299 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       300.    Paragraph 300 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 300 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                70
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 71 of 277. PageID #: 279264



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 300 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       301.    Paragraph 301 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 301 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 301 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       302.    Paragraph 302 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 302 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 302 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       303.    Paragraph 303 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 303 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 303 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       304.    Paragraph 304 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 304 are not directed toward



                                                71
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 72 of 277. PageID #: 279265



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 304 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       305.    The allegations in Paragraph 305 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 305 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       306.    The allegations in Paragraph 306 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 306 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       307.    Paragraph 307 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 307 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 307 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       308.    The allegations in Paragraph 308 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 72
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 73 of 277. PageID #: 279266



deemed to be denied. Moreover, to the extent Paragraph 308 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       309.    Paragraph 309 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 309 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 309 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       310.    Paragraph 310 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 310 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 310 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       311.    Paragraph 311 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 311 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 311 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       312.    Paragraph 312 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 312 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                73
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 74 of 277. PageID #: 279267



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 312 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       313.    Paragraph 313 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 313 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 313 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       314.    Paragraph 314 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 314 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 314 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       315.    Paragraph 315 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 315 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 315 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       316.    The allegations in Paragraph 316 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                74
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 75 of 277. PageID #: 279268



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 316 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       317.    The allegations in Paragraph 317 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 317 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       318.    The allegations in Paragraph 318 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 318 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       319.    The allegations in Paragraph 319 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 319 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       320.    Paragraph 320 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 320 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                 75
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 76 of 277. PageID #: 279269



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 320 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       321.    Paragraph 321 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 321 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 321 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       322.    Paragraph 322 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 322 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 322 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       323.    Paragraph 323 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 323 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 323 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       324.    The allegations in Paragraph 324 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 76
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 77 of 277. PageID #: 279270



deemed to be denied. Moreover, to the extent Paragraph 324 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       325.    The allegations in Paragraph 325 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 325 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       326.    The allegations in Paragraph 326 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 326 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       327.    The allegations in Paragraph 327 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 327 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       328.    The allegations in Paragraph 328 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 328 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 77
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 78 of 277. PageID #: 279271



       329.    The allegations in Paragraph 329 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 329 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       330.    Paragraph 330 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 330 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 330 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       331.    The allegations in Paragraph 331 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 331 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       332.    The allegations in Paragraph 332 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 332 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       333.    Paragraph 333 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 333 are not directed toward



                                                 78
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 79 of 277. PageID #: 279272



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 333 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       334.    The allegations in Paragraph 334 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 334 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       335.    Paragraph 335 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 335 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 335 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       336.    The allegations in Paragraph 336 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 336 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       337.    The allegations in Paragraph 337 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 79
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 80 of 277. PageID #: 279273



deemed to be denied. Moreover, to the extent Paragraph 337 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       338.    The allegations in Paragraph 338 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 338 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       339.    The allegations in Paragraph 339 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 339 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       340.    The allegations in Paragraph 340 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 340 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       341.    The allegations in Paragraph 341 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 341 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 80
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 81 of 277. PageID #: 279274



       342.    Paragraph 342 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 342 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 342 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       343.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 343; such allegations are therefore deemed to be denied.

       344.    The allegations in Paragraph 344 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 344 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       345.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 345; such allegations are therefore deemed to be denied.

       346.    Walmart denies the allegations in Paragraph 346 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 346, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       347.    The allegations in Paragraph 347 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 81
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 82 of 277. PageID #: 279275



deemed to be denied. Moreover, to the extent Paragraph 347 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       348.    The allegations in Paragraph 348 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 348 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       349.    The allegations in Paragraph 349 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 349 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       350.    The allegations in Paragraph 350 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 350 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       351.    Paragraph 351 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 351 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 351 is deemed

to contain allegations against Walmart, Walmart denies such allegations.



                                                 82
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 83 of 277. PageID #: 279276



       352.    Paragraph 352 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 352 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 352 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       353.    Paragraph 353 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 353 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 353 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       354.    Paragraph 354 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 354 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 354 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       355.    Paragraph 355 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 355 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                83
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 84 of 277. PageID #: 279277



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 355 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       356.    Paragraph 356 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 356 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 356 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       357.    Paragraph 357 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 357 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 357 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       358.    Paragraph 358 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 358 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 358 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       359.    Paragraph 359 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 359 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                84
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 85 of 277. PageID #: 279278



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 359 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       360.    Paragraph 360 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 360 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 360 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       361.    Paragraph 361 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 361 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 361 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       362.    The allegations in Paragraph 362 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 362 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       363.    The allegations in Paragraph 363 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 85
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 86 of 277. PageID #: 279279



deemed to be denied. Moreover, to the extent Paragraph 363 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       364.    The allegations in Paragraph 364 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 364 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       365.    The allegations in Paragraph 365 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 365 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       366.    The allegations in Paragraph 366 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 366 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       367.    The allegations in Paragraph 367 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 367 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 86
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 87 of 277. PageID #: 279280



       368.    The allegations in Paragraph 368 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 368 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       369.    The allegations in Paragraph 369 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 369 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       370.    The allegations in Paragraph 370 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 370 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       371.    The allegations in Paragraph 371 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 371 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       372.    Paragraph 372 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 372 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                 87
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 88 of 277. PageID #: 279281



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 372 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       373.    Paragraph 373 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 373 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 373 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       374.    Paragraph 374 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 374 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 374 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       375.    Paragraph 375 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 375 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 375 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       376.    The allegations in Paragraph 376 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                88
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 89 of 277. PageID #: 279282



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 376 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       377.    Paragraph 377 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 377 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 377 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       378.    Paragraph 378 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 378 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 378 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       379.    Paragraph 379 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 379 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 379 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       380.    The allegations in Paragraph 380 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                 89
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 90 of 277. PageID #: 279283



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 380 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       381.    The allegations in Paragraph 381 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 381 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       382.    The allegations in Paragraph 382 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 382 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       383.    The allegations in Paragraph 383 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 383 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       384.    The allegations in Paragraph 384 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 384 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 90
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 91 of 277. PageID #: 279284



       385.    Paragraph 385 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 385 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 385 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       386.    The allegations in Paragraph 386 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 386 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       387.    Paragraph 387 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 387 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 387 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       388.    Paragraph 388 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 388 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 388 is deemed

to contain allegations against Walmart, Walmart denies such allegations.



                                                 91
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 92 of 277. PageID #: 279285



       389.    Paragraph 389 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 389 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 389 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       390.    Paragraph 390 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 390 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 390 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       391.    Paragraph 391 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 391 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 391 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       392.    Paragraph 392 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 392 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                92
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 93 of 277. PageID #: 279286



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 392 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       393.    The allegations in Paragraph 393 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 393 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       394.    Paragraph 394 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 394 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 394 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       395.    Paragraph 395 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 395 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 395 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       396.    Paragraph 396 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 396 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 93
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 94 of 277. PageID #: 279287



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 396 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       397.    The allegations in Paragraph 397 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 397 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       398.    The allegations in Paragraph 398 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 398 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       399.    The allegations in Paragraph 399 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 399 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       400.    The allegations in Paragraph 400 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 400 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 94
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 95 of 277. PageID #: 279288



       401.    The allegations in Paragraph 401 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 401 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       402.    The allegations in Paragraph 402 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 402 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       403.    Paragraph 403 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 403 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 403 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       404.    The allegations in Paragraph 1 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 404 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       405.    The allegations in Paragraph 405 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                 95
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 96 of 277. PageID #: 279289



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 405 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       406.    The allegations in Paragraph 406 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 406 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       407.    Paragraph 407 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 407 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 407 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       408.    The allegations in Paragraph 408 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 408 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       409.    The allegations in Paragraph 409 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 96
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 97 of 277. PageID #: 279290



deemed to be denied. Moreover, to the extent Paragraph 409 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       410.    The allegations in Paragraph 410 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 410 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       411.    Paragraph 411 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 411 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 411 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       412.    The allegations in Paragraph 412 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 412 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       413.    The allegations in Paragraph 413 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 413 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 97
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 98 of 277. PageID #: 279291



       414.    The allegations in Paragraph 414 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 414 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       415.    The allegations in Paragraph 415 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 415 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       416.    The allegations in Paragraph 416 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 416 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       417.    The allegations in Paragraph 417 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 417 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       418.    The allegations in Paragraph 418 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 98
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 99 of 277. PageID #: 279292



deemed to be denied. Moreover, to the extent Paragraph 418 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       419.    Paragraph 419 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 419 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 419 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       420.    The allegations in Paragraph 420 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 420 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       421.    The allegations in Paragraph 421 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 421 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       422.    The allegations in Paragraph 422 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 422 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 99
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 100 of 277. PageID #: 279293



       423.    The allegations in Paragraph 423 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 423 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       424.    Paragraph 424 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 424 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 424 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       425.    Paragraph 425 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 425 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 425 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       426.    Paragraph 426 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 426 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 426 is deemed

to contain allegations against Walmart, Walmart denies such allegations.



                                                 100
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 101 of 277. PageID #: 279294



       427.    Paragraph 427 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 427 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 427 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       428.    The allegations in Paragraph 428 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 428 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       429.    Paragraph 429 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 429 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 429 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       430.    The allegations in Paragraph 430 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 430 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 101
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 102 of 277. PageID #: 279295



       431.    The allegations in Paragraph 431 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 431 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       432.    The allegations in Paragraph 432 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 432 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       433.    Paragraph 433 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 433.

Further, the allegations in Paragraph 433 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 433 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       434.    Paragraph 434 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 434.

Further, the allegations in Paragraph 434 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 102
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 103 of 277. PageID #: 279296



deemed to be denied. Moreover, to the extent Paragraph 434 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       435.    Paragraph 435 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 435.

Further, the allegations in Paragraph 435 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 435 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       436.    Paragraph 436 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 436.

Further, the allegations in Paragraph 436 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 436 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       437.    The allegations in Paragraph 437 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 437 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       438.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 438; such allegations are therefore deemed to be denied.



                                                 103
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 104 of 277. PageID #: 279297



       439.    The allegations in Paragraph 439 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 439 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       440.    The allegations in Paragraph 440 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 440 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       441.    Paragraph 441 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 441 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 441, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       442.    The allegations in Paragraph 442 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 442 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       443.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 443; such allegations are therefore deemed to be denied.




                                                 104
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 105 of 277. PageID #: 279298



       444.    The allegations in Paragraph 444 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 444 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       445.    Paragraph 445 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 445 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 445 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       446.    The allegations in Paragraph 446 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 446 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       447.    Paragraph 447 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 447 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 447 is deemed

to contain allegations against Walmart, Walmart denies such allegations.




                                                 105
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 106 of 277. PageID #: 279299



       448.    The allegations in Paragraph 448 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 448 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       449.    The allegations in Paragraph 449 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 449 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       450.    The allegations in Paragraph 450 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 450 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       451.    Paragraph 451 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 451 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 451 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       452.    Paragraph 452 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 452 are not directed toward



                                                 106
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 107 of 277. PageID #: 279300



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 452 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       453.    The allegations in Paragraph 453 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 453 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       454.    The allegations in Paragraph 454 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 454 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       455.    The allegations in Paragraph 455 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 455 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       456.    The allegations in Paragraph 456 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 107
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 108 of 277. PageID #: 279301



deemed to be denied. Moreover, to the extent Paragraph 456 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       457.    The allegations in Paragraph 457 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 457 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       458.    Paragraph 458 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 458 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 458 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       459.    The allegations in Paragraph 459 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 459 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       460.    The allegations in Paragraph 460 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 460 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 108
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 109 of 277. PageID #: 279302



       461.    Paragraph 461 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 461 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 461 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       462.    The allegations in Paragraph 462 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 462 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       463.    Paragraph 463 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 463 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 463 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       464.    Paragraph 464 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 464 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 464 is deemed

to contain allegations against Walmart, Walmart denies such allegations.



                                                 109
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 110 of 277. PageID #: 279303



       465.    The allegations in Paragraph 465 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 465 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       466.    Paragraph 466 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 466 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 466 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       467.    Paragraph 467 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 467 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 467 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       468.    Paragraph 468 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 468 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 468 is deemed

to contain allegations against Walmart, Walmart denies such allegations.



                                                 110
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 111 of 277. PageID #: 279304



       469.    Walmart denies the allegations in Paragraph 469 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 469, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       470.    Paragraph 470 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 470 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 470 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       471.    Paragraph 471 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 471 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 471 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       472.    Paragraph 472 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 472 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 472 is deemed

to contain allegations against Walmart, Walmart denies such allegations.




                                               111
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 112 of 277. PageID #: 279305



       473.    Paragraph 473 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 473 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 473, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       474.    Paragraph 474 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 474 and

further denies the remaining allegations in Paragraph 474 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 474, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       475.    Walmart admits that it received certain prescriber and patient data related to

prescription medication at certain times. Walmart denies the remaining allegations in Paragraph

475 to the extent they apply to Walmart. Walmart is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 475, including to the extent

those allegations apply to another defendant; such allegations are therefore deemed to be denied.

       476.    Walmart denies the allegations in Paragraph 476 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 476, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       477.    Paragraph 477 states legal conclusions to which no response is required. The extent

a response is required, Walmart denies the legal conclusions stated in Paragraph 477. Further,

Paragraph 477 purports to recite law that speaks for itself, and Walmart denies any



                                                 112
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 113 of 277. PageID #: 279306



characterizations thereof. To the extent Paragraph 477 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       478.    The allegations in Paragraph 478 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 478 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       479.    The allegations in Paragraph 479 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 479 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       480.    Paragraph 480 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 480 and

further denies the remaining allegations in Paragraph 480 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 480, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       481.    Paragraph 481 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 481 and

further denies the remaining allegations in Paragraph 481 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                                 113
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 114 of 277. PageID #: 279307



of the allegations in Paragraph 481, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       482.    Paragraph 482 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 482 and

further denies the remaining allegations in Paragraph 482 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 482, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       483.    Paragraph 483 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Further, Paragraph 483 states legal conclusions to which no response is

required. To the extent a response is required, Walmart denies the legal conclusions stated in

Paragraph 483 and further denies the remaining allegations in Paragraph 483 to the extent they

apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 483, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       484.    Paragraph 484 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 484 and

further denies the remaining allegations in Paragraph 484 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 484, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       485.    Paragraph 485 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 485 are not directed toward



                                                114
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 115 of 277. PageID #: 279308



Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 485 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       486.    Paragraph 486 states legal conclusions to which no response is required. The extent

a response is required, Walmart denies the legal conclusions stated in Paragraph 486. Further,

Paragraph 486 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 486 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       487.    Paragraph 487 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 487 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 487, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       488.    Paragraph 488 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 488

Further, Paragraph 488 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 488 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       489.    Paragraph 489 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 489 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.




                                                 115
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 116 of 277. PageID #: 279309



       490.    Paragraph 490 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 490 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 490, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       491.    Paragraph 491 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 491 and

further denies the remaining allegations in Paragraph 491 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 491, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       492.    Paragraph 492 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 492 and

further denies the remaining allegations in Paragraph 492 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 492, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       493.    Paragraph 493 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 493 and

further denies the remaining allegations in Paragraph 493 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 493, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 116
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 117 of 277. PageID #: 279310



       494.    Paragraph 494 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 494 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 494, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       495.    The allegations in Paragraph 495 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 495 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       496.    Paragraph 496 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 496 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 496, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       497.    Paragraph 497 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 497 and

further denies the remaining allegations in Paragraph 497 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 497, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       498.    Walmart denies the allegations in Paragraph 498 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to



                                                 117
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 118 of 277. PageID #: 279311



the truth of the allegations in Paragraph 498, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       499.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 499; such allegations are therefore deemed to be denied.

       500.    The allegations in Paragraph 500 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 500 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       501.    Walmart denies the allegations in Paragraph 501 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 501, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       502.    Walmart denies the allegations in Paragraph 502 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 502, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       503.    Paragraph 503 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 503 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 503, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.




                                                 118
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 119 of 277. PageID #: 279312



       504.     Paragraph 504 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 504 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 504, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       505.    Paragraph 505 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 505 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 505 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       506.    Paragraph 506 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 506 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 506 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       507.    Paragraph 507 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 507 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 507 is deemed

to contain allegations against Walmart, Walmart denies such allegations.



                                                 119
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 120 of 277. PageID #: 279313



       508.    Paragraph 508 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 508 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 508 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       509.    Paragraph 509 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 509 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 509 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       510.    Paragraph 510 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 510 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 510 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       511.    Paragraph 511 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 511 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                               120
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 121 of 277. PageID #: 279314



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 511 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       512.    Paragraph 512 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 512 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 512 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       513.    Walmart denies the allegations in Paragraph 513 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 513, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       514.     Paragraph 514 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 514 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 514, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       515.     Paragraph 515 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 515 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 515, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.




                                                 121
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 122 of 277. PageID #: 279315



       516.     Walmart denies the allegations in Paragraph 516 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 516, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       517.    Walmart denies the allegations in Paragraph 517 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 517, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       518.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 518; such allegations are therefore deemed to be denied.

       519.     Paragraph 519 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 519 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 519, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       520.     Paragraph 520 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 520 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 520, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       521.     Paragraph 521 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 521 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form



                                                 122
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 123 of 277. PageID #: 279316



a belief as to the truth of the allegations in Paragraph 521, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       522.    Paragraph 522 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 522 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 522, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       523.    Paragraph 523 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 523 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 523, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       524.    Paragraph 524 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 524 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 524, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       525.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 525; such allegations are therefore deemed to be denied.

       526.     Paragraph 526 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Walmart admits that the HDA offers conferences. Walmart denies

the remaining allegations in Paragraph 526 to the extent they apply to Walmart. Walmart is

otherwise without knowledge or information sufficient to form a belief as to the truth of the



                                                 123
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 124 of 277. PageID #: 279317



allegations in Paragraph 526, including to the extent those allegations apply to another defendant;

such allegations are therefore deemed to be denied.

       527.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 527; such allegations are therefore deemed to be denied.

       528.     Paragraph 528 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 528 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 528, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       529.     Paragraph 529 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 529 and

further denies the remaining allegations in Paragraph 529 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 529, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       530.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 530; such allegations are therefore deemed to be denied.

       531.     Paragraph 531 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart admits that HDMA created “Industry Compliance Guidelines.”

Walmart denies the remaining allegations in Paragraph 531 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 531, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 124
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 125 of 277. PageID #: 279318



       532.     Paragraph 532 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 532 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 532, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       533.     Walmart denies the allegations in Paragraph 533 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 533, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       534.     Walmart denies the allegations in Paragraph 534 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 534, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       535.    Walmart denies the allegations in Paragraph 535 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 535, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       536.     Paragraph 536 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 536 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 536, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 125
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 126 of 277. PageID #: 279319



       537.     Paragraph 537 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 537 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 537, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       538.     Walmart denies the allegations in Paragraph 538 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 538, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       539.    Walmart denies the allegations in Paragraph 539 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 539, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       540.    Walmart denies the allegations in Paragraph 540 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 540, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       541.    Walmart denies the allegations in Paragraph 541, including subparts a through e, to

the extent they apply to Walmart. Walmart is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 541, including to the extent

those allegations apply to another defendant; such allegations are therefore deemed to be denied.




                                                 126
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 127 of 277. PageID #: 279320



       542.     Walmart denies the allegations in Paragraph 542 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 542, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       543.     Walmart admits that IMS Health, QuintilesIMS, and IQVIA provided Walmart

with certain prescriber and/or patient data related to prescription medication at certain times.

Walmart denies the remaining allegations in Paragraph 543 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 543, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       544.     Paragraph 544 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 544 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 544, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       545.     Paragraph 545 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart admits that it has received certain prescriber and

patient data related to prescription medication at certain times. Walmart denies the remaining

allegations in Paragraph 545 to the extent they apply to Walmart. Walmart is otherwise without

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

545, including to the extent those allegations apply to another defendant; such allegations are

therefore deemed to be denied.




                                                 127
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 128 of 277. PageID #: 279321



       546.     Paragraph 546 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 546 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 546, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       547.     Paragraph 547 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 547 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 547, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       548.     Walmart denies the allegations in Paragraph 548 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 548, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       549.     Walmart denies the allegations in Paragraph 549 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 549, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       550.     Paragraph 550 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 550 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 550, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.



                                                 128
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 129 of 277. PageID #: 279322



       551.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 551; such allegations are therefore deemed to be denied.

       552.    Paragraph 552 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart denies the allegations in Paragraph 552 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 552, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       553.    Paragraph 553 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 553 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 553 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       554.    Paragraph 554 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 554 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 554 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       555.    Walmart denies the allegations in Paragraph 555 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 555, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.



                                                 129
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 130 of 277. PageID #: 279323



       556.    Walmart denies the allegations in Paragraph 556 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 556, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       557.    Paragraph 557 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 557 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 557 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       558.    Paragraph 558 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 558 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 558, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       559.    Walmart denies the allegations in Paragraph 559 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 559, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       560.    Paragraph 560 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 560 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 130
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 131 of 277. PageID #: 279324



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 560 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       561.    Walmart denies the allegations in Paragraph 561 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 561, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       562.    The allegations in Paragraph 562 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 562 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       563.    The allegations in Paragraph 563 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 563 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       564.    Paragraph 564 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 564 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 564, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.




                                                 131
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 132 of 277. PageID #: 279325



       565.   Walmart denies the allegations in Paragraph 565 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 565, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       566.   Paragraph 566 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 566 are not directed toward

Walmart and therefore do not require a response. To the extent Paragraph 566 is deemed to contain

allegations against Walmart, Walmart denies such allegations.

       567.   Paragraph 567 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 567 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 567 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       568.   Paragraph 568 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 568 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 568 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       569.   Paragraph 569 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 569 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 569 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       570.   Paragraph 570 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 570 are not directed toward




                                              132
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 133 of 277. PageID #: 279326



Walmart and therefore do not require a response. Moreover, to the extent Paragraph 570 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       571.    Paragraph 571 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 571 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 571 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       572.    Walmart denies the allegations in Paragraph 572 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 572, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       573.    Walmart denies the allegations in Paragraph 573 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 573, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       574.    Paragraph 574 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 574 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 574 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       575.    Walmart admits that in May 2018, Walmart expressed its commitment to taking an

active role in the fight against our nation’s opioid issue. Walmart denies the remaining allegations

in Paragraph 575 to the extent they apply to Walmart. Walmart is otherwise without knowledge or



                                                133
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 134 of 277. PageID #: 279327



information sufficient to form a belief as to the truth of the allegations in Paragraph 575, including

to the extent those allegations apply to another defendant; such allegations are therefore deemed

to be denied.

       576.     Paragraph 576 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 576 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 576 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       577.     Paragraph 577 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 577 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 577 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       578.     Paragraph 578 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations contained therein to the extent

they apply to Walmart, including that it filed an amicus brief in furtherance of an effort to conceal

conduct and avoid detection. Walmart is otherwise without knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 578, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       579.     The allegations in Paragraph 579 are not directed toward Walmart and refers to

unspecified “similar statements”; such allegations do not require a response. To the extent such

allegations require a response, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied. Moreover, to the extent

Paragraph 579 is deemed to contain allegations against Walmart, Walmart denies such allegations.




                                                 134
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 135 of 277. PageID #: 279328



       580.    Paragraph 580 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 580 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 580 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       581.    Paragraph 581 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 581 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 581 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       582.    The allegations in Paragraph 582 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 582 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       583.    Paragraph 583 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 583 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 583 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       584.    The allegations in Paragraph 584 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                 135
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 136 of 277. PageID #: 279329



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 584 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       585.    Walmart denies the allegations in Paragraph 585 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 585, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       586.    Walmart denies the allegations in Paragraph 586 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 586, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       587.    Walmart admits that it does business in many parts of the United States. Walmart

further admits that for a time period prior to April 2018, Walmart, through its subsidiary,

distributed certain prescription medication to certain of its own stores in the United States.

Walmart also admits that it dispensed certain prescription opioids to customers with valid

prescriptions. Walmart denies the remaining allegations in Paragraph 587 to the extent they apply

to Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 587, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       588.    Walmart denies the allegations in Paragraph 588 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 588, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.



                                                 136
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 137 of 277. PageID #: 279330



       589.     Walmart admits that at all times relevant to this litigation, it possessed certain data

on prescription medication it distributed and dispensed. Walmart denies the remaining allegations

in Paragraph 589 to the extent they apply to Walmart. Walmart is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 589, including

to the extent those allegations apply to another defendant; such allegations are therefore deemed

to be denied.

       590.     Paragraph 590 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 590 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 590, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       591.     Paragraph 591 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart admits that the pharmacies it operates are registrants under the

CSA. To the extent Paragraph 591 contains allegations of wrongdoing, Walmart denies such

allegations to the extent they apply to Walmart.

       592.     Walmart denies the allegations in Paragraph 592 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 592, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       593.     Paragraph 593 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart admits that 21 CFR 1301.74(b) defines suspicious orders as

including orders of “[u]nusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.” Walmart is without knowledge or information sufficient to form a



                                                 137
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 138 of 277. PageID #: 279331



belief as to the truth of the remaining allegations in Paragraph 593; such allegations are therefore

deemed to be denied.

       594.    Paragraph 594 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart admits that 21 CFR 1301.74(b) defines suspicious orders as

including orders of “[u]nusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.” Walmart is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 594; such allegations are therefore

deemed to be denied.

       595.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 595; the allegation is therefore deemed to be denied.

       596.    Walmart denies the allegations in Paragraph 596 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 596, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       597.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 597; such allegations are therefore deemed to be denied.

       598.    Walmart denies the allegations in Paragraph 598 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 598, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       599.    Walmart denies the allegations in Paragraph 599 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to




                                                138
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 139 of 277. PageID #: 279332



the truth of the allegations in Paragraph 599, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       600.   Walmart denies the allegations in Paragraph 600 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 600, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       601.    Walmart denies the allegations in Paragraph 601 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 601, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       602.   Walmart denies the allegations in Paragraph 602 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 602, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       603.   Walmart denies the allegations in Paragraph 603 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 603, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       604.   Walmart denies the allegations in Paragraph 604 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 604, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.




                                              139
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 140 of 277. PageID #: 279333



       605.    Walmart denies the allegations in Paragraph 605 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 605, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       606.    Walmart denies the allegations in Paragraph 606 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 606, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       607.     The allegations in Paragraph 607 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 607 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       608.    The allegations in Paragraph 608 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 608 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       609.     Paragraph 609 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 609 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such




                                                 140
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 141 of 277. PageID #: 279334



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 609 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       610.     The allegations in Paragraph 610 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 610 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       611.    Paragraph 611 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 611 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 611 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       612.    Paragraph 612 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 612 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 612 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       613.    Paragraph 613 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 613 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 141
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 142 of 277. PageID #: 279335



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 613 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       614.    Paragraph 614 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 614 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 614 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       615.    Paragraph 615 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 615 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 615 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       616.    Paragraph 616 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 616 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 616 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       617.    Paragraph 617 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 617 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                               142
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 143 of 277. PageID #: 279336



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 617 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       618.    Paragraph 618 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 618 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 618 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       619.    Paragraph 619 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 619 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 619 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       620.    The allegations in Paragraph 620 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 620 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       621.     Paragraph 621 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 621 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                 143
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 144 of 277. PageID #: 279337



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 621 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       622.    The allegations in Paragraph 622 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 622 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       623.    Paragraph 623 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 623 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 623 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       624.    Paragraph 624 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 624 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 624 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       625.     Paragraph 625 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 625 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,



                                                 144
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 145 of 277. PageID #: 279338



Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 625 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       626.    The allegations in Paragraph 626 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 626 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       627.    The allegations in Paragraph 627 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 627 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       628.    Paragraph 628 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Further, the allegations in Paragraph 628 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 628 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       629.     Walmart denies the allegations in Paragraph 629 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 629, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.



                                                 145
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 146 of 277. PageID #: 279339



       630.    Walmart denies the allegations in Paragraph 630 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 630, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       631.     Paragraph 631 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 631 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 631, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       632.    Walmart denies the allegations in Paragraph 632 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 632, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       633.    Walmart denies the allegations in Paragraph 633 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 633, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       634.    Walmart denies the allegations in Paragraph 634 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 634, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       635.    Walmart denies the allegations in Paragraph 635 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to



                                                 146
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 147 of 277. PageID #: 279340



the truth of the allegations in Paragraph 635, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       636.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 636; such allegations are therefore deemed to be denied.

       637.     Walmart admits certain prescriptions written in one state may, under some

circumstances, be filled in a different state. Walmart is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 637; such

allegations are therefore deemed to be denied.

       638.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 638; such allegations are therefore deemed to be denied.

       639.     Paragraph 639 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Walmart further denies the allegations in Paragraph 639 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 639, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       640.    Paragraph 640 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 640 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 640 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       641.    Paragraph 641 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Walmart further denies the allegations in Paragraph 641 to the extent



                                                 147
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 148 of 277. PageID #: 279341



they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 641, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       642.     Paragraph 642 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 642 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 642, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       643.     Paragraph 643 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 643 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 643, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       644.    Paragraph 644 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 644 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 644, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       645.    Paragraph 645 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 645 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 645, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.



                                                 148
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 149 of 277. PageID #: 279342



       646.    Paragraph 646 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 646 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 646, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       647.    Paragraph 647 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 647 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 647, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       648.    Walmart denies the allegations in Paragraph 648 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 648, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       649.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 649; such allegations are therefore deemed to be denied.

       650.     Walmart denies the allegations in Paragraph 650 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 650, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       651.    Walmart denies the allegations in Paragraph 651 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to




                                                 149
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 150 of 277. PageID #: 279343



the truth of the allegations in Paragraph 651, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       652.     Paragraph 652 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 652 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 652, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       653.     Paragraph 653 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 653.

Further, Paragraph 653 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart denies the remaining allegations in Paragraph 653 to

the extent they apply to Walmart. Walmart is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 653, including to the extent

those allegations apply to another defendant; such allegations are therefore deemed to be denied.

       654.     Walmart denies the allegations in Paragraph 654 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 654, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       655.     Paragraph 655 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 655; such allegations are therefore deemed

to be denied.




                                                 150
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 151 of 277. PageID #: 279344



       656.     Paragraph 656 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 656; such allegations are therefore deemed

to be denied.

       657.     Paragraph 657 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 657; such allegations are therefore deemed

to be denied.

       658.     The allegations in Paragraph 658 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 658 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       659.     Paragraph 659 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 659 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 659, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       660.     Paragraph 660 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, while Walmart is aware of reports regarding drug overdose,

Walmart denies the allegations in Paragraph 660 to the extent they apply to Walmart. Walmart is

otherwise without knowledge or information sufficient to form a belief as to the truth of the




                                                 151
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 152 of 277. PageID #: 279345



allegations in Paragraph 660, including to the extent those allegations apply to another defendant;

such allegations are therefore deemed to be denied.

       661.    Paragraph 661 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 661 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 661, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       662.     Paragraph 662 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 662 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 662 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       663.    Paragraph 663 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 663 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 663 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       664.    Paragraph 664 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 664 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such



                                                 152
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 153 of 277. PageID #: 279346



allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 664 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       665.     Walmart denies the allegations in Paragraph 665 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 665, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       666.     Paragraph 666 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 666 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 666 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       667.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 667; such allegations are therefore deemed to be denied.

       668.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 668; such allegations are therefore deemed to be denied.

       669.     To the extent that Paragraph 669 refers to the Ohio Attorney General’s website, it

speaks for itself and Walmart denies any characterizations thereof. Walmart further denies the

allegations in Paragraph 669 to the extent they apply to Walmart. Walmart is otherwise without

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

669, including to the extent those allegations apply to another defendant; such allegations are

therefore deemed to be denied.




                                                153
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 154 of 277. PageID #: 279347



       670.    Walmart denies the allegations in Paragraph 670 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 670, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       671.    Paragraph 671 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 671 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 671, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       672.    Walmart denies the allegations in Paragraph 672 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 672, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       673.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 673; such allegations are therefore deemed to be denied.

       674.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 674; such allegations are therefore deemed to be denied.

       675.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 675; such allegations are therefore deemed to be denied.

       676.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 676; such allegations are therefore deemed to be denied.




                                               154
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 155 of 277. PageID #: 279348



       677.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 677; such allegations are therefore deemed to be denied.

       678.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 678; such allegations are therefore deemed to be denied.

       679.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 679; such allegations are therefore deemed to be denied.

       680.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 680; such allegations are therefore deemed to be denied.

       681.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 681; such allegations are therefore deemed to be denied.

       682.     Paragraph 682 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 682; such allegations are therefore deemed

to be denied.

       683.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 683; such allegations are therefore deemed to be denied.

       684.     Paragraph 684 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 684; such allegations are therefore deemed

to be denied.

       685.     Paragraph 685 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form




                                               155
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 156 of 277. PageID #: 279349



a belief as to the truth of the allegations in Paragraph 685; such allegations are therefore deemed

to be denied.

       686.     Paragraph 686 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 686; such allegations are therefore deemed

to be denied.

       687.     Paragraph 687 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 687; such allegations are therefore deemed

to be denied.

       688.     Paragraph 688 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 688; such allegations are therefore deemed

to be denied.

       689.     Paragraph 689 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 689; such allegations are therefore deemed

to be denied.

       690.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 690; such allegations are therefore deemed to be denied.

       691.     Paragraph 691 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form




                                               156
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 157 of 277. PageID #: 279350



a belief as to the truth of the allegations in Paragraph 691; such allegations are therefore deemed

to be denied.

       692.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 692; such allegations are therefore deemed to be denied.

       693.     Paragraph 693 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, Walmart is without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 693; such allegations are therefore deemed

to be denied.

       694.     Paragraph 694 states argument, to which no response is required. To the extent a

response is required, Walmart acknowledges that abuse and addiction to opioids is a serious public

health issue, but Walmart denies the allegations in Paragraph 694 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 694, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       695.     Paragraph 695 purports to recite the shorthand terms that Plaintiff defines for use

in its Complaint, and such allegations do not require a response from Walmart. To the extent such

allegations require a response, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied.

       696.     Paragraph 696 purports to compile governmentally-disclosed ARCOS data which

speaks for itself, and Walmart denies any characterization thereof. To the extent Paragraph 696

purports to contain factual allegations of wrongdoing, Walmart denies such allegations to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient




                                                157
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 158 of 277. PageID #: 279351



to form a belief as to the truth of the allegations in Paragraph 696, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       697.    Paragraph 697 purports to compile governmentally-disclosed ARCOS data which

speaks for itself, and Walmart denies any characterization thereof. To the extent Paragraph 697

purports to contain factual allegations of wrongdoing, Walmart denies such allegations to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 697, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       698.    Paragraph 698 purports to compile governmentally-disclosed ARCOS data which

speaks for itself, and Walmart denies any characterization thereof. To the extent Paragraph 698

purports to contain factual allegations of wrongdoing, Walmart denies such allegations to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 698, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       699.    Paragraph 699 purports to compile governmentally-disclosed ARCOS data which

speaks for itself, and Walmart denies any characterization thereof. To the extent Paragraph 699

purports to contain factual allegations of wrongdoing, Walmart denies such allegations to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 699, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       700.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 700; such allegations are therefore deemed to be denied.




                                               158
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 159 of 277. PageID #: 279352



       701.     The allegations in Paragraph 701 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 701 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       702.    The allegations in Paragraph 702 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 702 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       703.    The allegations in Paragraph 703 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 703 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       704.    The allegations in Paragraph 704 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 704 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       705.    The allegations in Paragraph 705 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 159
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 160 of 277. PageID #: 279353



deemed to be denied. Moreover, to the extent Paragraph 705 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       706.    The allegations in Paragraph 706 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 706 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       707.    The allegations in Paragraph 707 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 707 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       708.    The allegations in Paragraph 708 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 708 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       709.    The allegations in Paragraph 709 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 709 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 160
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 161 of 277. PageID #: 279354



       710.    The allegations in Paragraph 710 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 710 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       711.    The allegations in Paragraph 711 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 711 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       712.    The allegations in Paragraph 712 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 712 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       713.    The allegations in Paragraph 713 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 713 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       714.     Walmart denies the allegations in Paragraph 714 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to




                                                 161
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 162 of 277. PageID #: 279355



the truth of the allegations in Paragraph 714, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       715.   Walmart denies the allegations in Paragraph 715 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 715, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       716.   Walmart denies the allegations in Paragraph 716 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 716, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       717.   Walmart denies the allegations in Paragraph 717 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 717, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       718.    Walmart denies the allegations in Paragraph 718 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 718, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       719.   Walmart denies the allegations in Paragraph 719 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 719, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.




                                              162
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 163 of 277. PageID #: 279356



       720.   Walmart denies the allegations in Paragraph 720 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 720, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       721.   Walmart denies the allegations in Paragraph 721 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 721, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       722.   Walmart denies the allegations in Paragraph 722 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 722, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       723.    Paragraph 723 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 723 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 723, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       724.    Walmart denies the allegations in Paragraph 724 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 724, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.




                                              163
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 164 of 277. PageID #: 279357



       725.     The allegations in Paragraph 725 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 725 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       726.     Walmart denies the allegations in Paragraph 726 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 726, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       727.     Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 727; such allegations are therefore deemed to be denied.

       728.     The allegations in Paragraph 728 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 728 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       729.    Walmart admits that ARCOS data has been disclosed pursuant to a court order. The

data and court order speak for themselves, and Walmart denies any characterization thereof.

Further, Walmart denies the remaining allegations in Paragraph 729 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 729, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.




                                                 164
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 165 of 277. PageID #: 279358



       730.    Walmart denies the allegations in Paragraph 730 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 730, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       731.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 731; such allegations are therefore deemed to be denied.

       732.    Walmart denies the allegations in Paragraph 732 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 732, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       733.    Walmart denies the allegations in Paragraph 733 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 733, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       734.    Walmart denies the allegations in Paragraph 734 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 734, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       735.    Paragraph 735 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 735 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                               165
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 166 of 277. PageID #: 279359



of the allegations in Paragraph 735, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       736.     The allegations in Paragraph 736 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 736 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       737.    The allegations in Paragraph 737 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 737 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       738.    The allegations in Paragraph 738 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 738 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       739.    The allegations in Paragraph 739 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 739 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 166
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 167 of 277. PageID #: 279360



       740.    The allegations in Paragraph 740 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 740 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       741.    The allegations in Paragraph 741 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 741 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       742.     Paragraph 742 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 742 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 742 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       743.    Paragraph 743 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 743 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 743 is deemed

to contain allegations against Walmart, Walmart denies such allegations.




                                                 167
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 168 of 277. PageID #: 279361



       744.     The allegations in Paragraph 744 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 744 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       745.    The allegations in Paragraph 745 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 745 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       746.    The allegations in Paragraph 746 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 746 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       747.     Walmart denies the allegations in Paragraph 747 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 747, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       748.    Paragraph 748 refers to an interview that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 748 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form




                                                 168
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 169 of 277. PageID #: 279362



a belief as to the truth of the allegations in Paragraph 748, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       749.    Paragraph 749 refers to an interview that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 749 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 749, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       750.    Paragraph 750 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Walmart further denies the allegations in Paragraph 750 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 750, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       751.     The allegations in Paragraph 751 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 751 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       752.     Paragraph 752 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 752 are not directed toward

Walmart and therefore do not require a response. Moreover, to the extent Paragraph 752 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       753.    Paragraph 753 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 753 are not directed toward



                                                 169
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 170 of 277. PageID #: 279363



Walmart and therefore do not require a response. Moreover, to the extent Paragraph 753 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       754.    Paragraph 754 refers to a document and interview that speak for themselves, and

Walmart denies any characterizations thereof. Further, the allegations in Paragraph 754 are not

directed toward Walmart and therefore do not require a response. To the extent such allegations

require a response, Walmart is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 754; such allegations are therefore deemed to be denied.

Moreover, to the extent Paragraph 754 is deemed to contain allegations against Walmart, Walmart

denies such allegations.

       755.    Paragraph 755 refers to an interview that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 755 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 755; such allegations are therefore deemed to be denied. Moreover, to the

extent Paragraph 755 is deemed to contain allegations against Walmart, Walmart denies such

allegations.

       756.    The allegations in Paragraph 756 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to the truth of the allegations in Paragraph

756; such allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 756 is

deemed to contain allegations against Walmart, Walmart denies such allegations.

       757.     The allegations in Paragraph 757 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without



                                                170
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 171 of 277. PageID #: 279364



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 757 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       758.    The allegations in Paragraph 758 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 758 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       759.    The allegations in Paragraph 759 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 759 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       760.    The allegations in Paragraph 760 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 760 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       761.     Paragraph 761 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 761 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 761; such allegations are therefore deemed to be denied. Moreover, to the



                                                 171
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 172 of 277. PageID #: 279365



extent Paragraph 761 is deemed to contain allegations against Walmart, Walmart denies such

allegations.

       762.    Paragraph 762 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Further, the allegations in Paragraph 762 are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 762; such allegations are therefore deemed to be denied. Moreover, to the

extent Paragraph 762 is deemed to contain allegations against Walmart, Walmart denies such

allegations.

       763.     Walmart denies the allegations in Paragraph 763 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 763, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       764.     The allegations in Paragraph 764 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 764 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       765.    The allegations in Paragraph 765 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 765 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 172
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 173 of 277. PageID #: 279366



       766.    The allegations in Paragraph 766 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 766 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       767.    The allegations in Paragraph 767 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 767 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       768.    The allegations in Paragraph 768 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 768 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       769.    The allegations in Paragraph 769 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 769 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       770.    The allegations in Paragraph 770 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 173
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 174 of 277. PageID #: 279367



deemed to be denied. Moreover, to the extent Paragraph 770 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       771.    The allegations in Paragraph 771 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 771 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       772.    The allegations in Paragraph 772 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 772 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       773.    The allegations in Paragraph 773 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 773 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       774.    The allegations in Paragraph 774 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 774 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 174
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 175 of 277. PageID #: 279368



       775.    The allegations in Paragraph 775 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 775 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       776.    The allegations in Paragraph 776 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 776 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       777.    The allegations in Paragraph 777 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 777 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       778.    The allegations in Paragraph 778 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 778 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       779.    The allegations in Paragraph 779 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 175
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 176 of 277. PageID #: 279369



deemed to be denied. Moreover, to the extent Paragraph 779 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       780.    The allegations in Paragraph 780 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 780 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       781.    The allegations in Paragraph 781 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 781 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       782.    The allegations in Paragraph 782 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 782 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       783.    The allegations in Paragraph 783 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 783 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 176
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 177 of 277. PageID #: 279370



       784.     Paragraph 784 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 784.

Further, the allegations in Paragraph 784 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 784 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       785.    The allegations in Paragraph 785 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 785 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       786.    The allegations in Paragraph 786 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 786 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       787.    The allegations in Paragraph 787 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 787 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 177
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 178 of 277. PageID #: 279371



       788.    The allegations in Paragraph 788 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 788 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       789.    The allegations in Paragraph 789 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 789 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       790.    The allegations in Paragraph 790 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 790 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       791.    The allegations in Paragraph 791 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 791 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       792.    The allegations in Paragraph 792 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 178
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 179 of 277. PageID #: 279372



deemed to be denied. Moreover, to the extent Paragraph 792 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       793.    The allegations in Paragraph 793 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 793 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       794.    The allegations in Paragraph 794 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 794 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       795.    The allegations in Paragraph 795 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 795 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       796.    The allegations in Paragraph 796 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 796 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 179
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 180 of 277. PageID #: 279373



       797.    The allegations in Paragraph 797 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 797 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       798.    The allegations in Paragraph 798 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 798 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       799.    The allegations in Paragraph 799 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 799 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       800.    The allegations in Paragraph 800 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 800 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       801.     Paragraph 801 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 801.

Further, the allegations in Paragraph 801 are not directed toward Walmart and therefore do not



                                                 180
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 181 of 277. PageID #: 279374



require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 801 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       802.    The allegations in Paragraph 802 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 802 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       803.    The allegations in Paragraph 803 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 803 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       804.    The allegations in Paragraph 804 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 804 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       805.    The allegations in Paragraph 805 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 181
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 182 of 277. PageID #: 279375



deemed to be denied. Moreover, to the extent Paragraph 805 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       806.    The allegations in Paragraph 806 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 806 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       807.    The allegations in Paragraph 807 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 807 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       808.    Paragraph 808 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 808.

Further, the allegations in Paragraph 808 are not directed toward Walmart and therefore do not

require a response. Walmart is without knowledge or information sufficient to form a belief as to

their truth; such allegations are therefore deemed to be denied. Moreover, to the extent Paragraph

808 is deemed to contain allegations against Walmart, Walmart denies such allegations.

       809.    The allegations in Paragraph 809 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 809 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 182
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 183 of 277. PageID #: 279376



       810.    The allegations in Paragraph 810 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 810 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       811.    The allegations in Paragraph 811 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 811 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       812.    The allegations in Paragraph 812 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 812 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       813.    Walmart denies the allegations in Paragraph 813 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 813, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       814.    The allegations in Paragraph 814 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 183
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 184 of 277. PageID #: 279377



deemed to be denied. Moreover, to the extent Paragraph 814 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       815.    The allegations in Paragraph 815 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 815 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       816.    The allegations in Paragraph 816 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 816 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       817.    The allegations in Paragraph 817 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 817 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       818.    The allegations in Paragraph 818 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 818 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 184
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 185 of 277. PageID #: 279378



       819.    The allegations in Paragraph 819 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 819 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       820.    The allegations in Paragraph 820 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 820 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       821.    The allegations in Paragraph 821 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 821 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       822.    The allegations in Paragraph 822 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 822 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       823.    The allegations in Paragraph 823 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 185
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 186 of 277. PageID #: 279379



deemed to be denied. Moreover, to the extent Paragraph 823 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       824.    The allegations in Paragraph 824 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 824 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       825.     Paragraph 825 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 825.

Further, the allegations in Paragraph 825 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 825 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       826.    The allegations in Paragraph 826 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 826 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       827.    The allegations in Paragraph 827 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 186
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 187 of 277. PageID #: 279380



deemed to be denied. Moreover, to the extent Paragraph 827 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

                         ANSWER TO FIRST CLAIM FOR RELIEF

       828.     Walmart incorporates by reference its answers to all other allegation set forth

above on this Answer as if fully set forth herein.

       829.     Paragraph 829 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 829.

Further, the allegations in Paragraph 829 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 829 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       830.    Paragraph 830 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 830.

Further, the allegations in Paragraph 830 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 830 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       831.     The allegations in Paragraph 831 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 831 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

                                                 187
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 188 of 277. PageID #: 279381



       832.    The allegations in Paragraph 832 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 832 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       833.    The allegations in Paragraph 833 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 833 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       834.    The allegations in Paragraph 834 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 834 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       835.    The allegations in Paragraph 835 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 835 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       836.    The allegations in Paragraph 836 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 188
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 189 of 277. PageID #: 279382



deemed to be denied. Moreover, to the extent Paragraph 836 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       837.    The allegations in Paragraph 837 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 837 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       838.     Paragraph 838 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 838.

Further, the allegations in Paragraph 838 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 838 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       839.    Paragraph 839 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 839.

Further, the allegations in Paragraph 839 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 839 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       840.    Paragraph 840 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 840.



                                                 189
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 190 of 277. PageID #: 279383



Further, the allegations in Paragraph 840 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 840 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       841.     The allegations in Paragraph 841 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 841 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       842.    The allegations in Paragraph 842 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 842 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       843.    The allegations in Paragraph 843 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 843 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       844.    The allegations in Paragraph 844 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 190
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 191 of 277. PageID #: 279384



deemed to be denied. Moreover, to the extent Paragraph 844 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       845.    Paragraph 845 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 845.

Further, the allegations in Paragraph 845 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 845 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       846.    Paragraph 846 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 846.

Further, the allegations in Paragraph 846 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 846 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       847.    Paragraph 847 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 847.

Further, the allegations in Paragraph 847 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 847 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 191
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 192 of 277. PageID #: 279385



       848.    Paragraph 848 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 848.

Further, the allegations in Paragraph 848 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 848 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       849.    The allegations in Paragraph 849 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 849 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       850.    Paragraph 850 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 850.

Further, the allegations in Paragraph 850 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 850 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       851.    Paragraph 851 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 851.

Further, the allegations in Paragraph 851 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without



                                                 192
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 193 of 277. PageID #: 279386



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 851 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       852.    The allegations in Paragraph 852, including subparts a through o, are not directed

toward Walmart and therefore do not require a response. To the extent such allegations require a

response, Walmart is without knowledge or information sufficient to form a belief as to their truth;

such allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 852 is

deemed to contain allegations against Walmart, Walmart denies such allegations.

       853.    Paragraph 853 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 853.

Further, the allegations in Paragraph 853, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       854.    Paragraph 854 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 854.

Further, the allegations in Paragraph 854 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 854 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       855.    Paragraph 855 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 855.

Further, the allegations in Paragraph 855 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without



                                                 193
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 194 of 277. PageID #: 279387



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 855 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

                        ANSWER TO SECOND CLAIM FOR RELIEF

       856.    Walmart incorporates by reference its answers to all other allegation set forth above

on this Answer as if fully set forth herein.

       857.    Paragraph 857 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 857.

Further, the allegations in Paragraph 857 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 857 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       858.    Paragraph 858 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 858.

Further, the allegations in Paragraph 858 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 858 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       859.    The allegations in Paragraph 859 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 194
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 195 of 277. PageID #: 279388



deemed to be denied. Moreover, to the extent Paragraph 859 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       860.    The allegations in Paragraph 860 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 860 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       861.    Paragraph 861 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 861.

Further, the allegations in Paragraph 861 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 861 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       862.    Paragraph 862 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 862.

Further, the allegations in Paragraph 862 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 862 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       863.    Paragraph 863 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 863.



                                                 195
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 196 of 277. PageID #: 279389



Further, the allegations in Paragraph 863 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 863 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       864.    Paragraph 864 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 864.

Further, the allegations in Paragraph 864 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 864 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       865.    Paragraph 865 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusion stated in Paragraph 865. Further,

the allegations in Paragraph 865 are not directed toward Walmart and therefore do not require a

response. To the extent such allegations require a response, Walmart is without knowledge or

information sufficient to form a belief as to their truth; such allegations are therefore deemed to be

denied. Moreover, to the extent Paragraph 865 is deemed to contain allegations against Walmart,

Walmart denies such allegations.

       866.    Paragraph 866 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 866 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth



                                                 196
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 197 of 277. PageID #: 279390



of the allegations in Paragraph 866, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       867.    Paragraph 867 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 867.

Further, the allegations in Paragraph 867 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 867 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       868.    Paragraph 868 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 868.

Further, the allegations in Paragraph 868 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 868 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       869.    The allegations in Paragraph 869 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 869 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       870.    The allegations in Paragraph 870 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without



                                                 197
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 198 of 277. PageID #: 279391



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 870 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       871.    The allegations in Paragraph 871 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 871 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       872.    Paragraph 872 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 872.

Further, the allegations in Paragraph 872 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 872 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       873.    The allegations in Paragraph 873 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 873 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       874.    The allegations in Paragraph 874 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 198
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 199 of 277. PageID #: 279392



deemed to be denied. Moreover, to the extent Paragraph 874 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       875.    The allegations in Paragraph 875 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 875 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       876.    The allegations in Paragraph 876 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 876 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       877.    Paragraph 877 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 877.

Further, the allegations in Paragraph 877 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 877 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       878.    Paragraph 878 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 878.

Further, the allegations in Paragraph 878, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 199
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 200 of 277. PageID #: 279393



       879.    Paragraph 879 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 879.

Further, the allegations in Paragraph 879 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 879 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       880.    The allegations in Paragraph 880 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 880 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       881.    Paragraph 881 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 881.

Further, the allegations in Paragraph 881 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 881 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       882.    Paragraph 882 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 882.

Further, the allegations in Paragraph 882 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without



                                                 200
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 201 of 277. PageID #: 279394



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 882 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       883.    Paragraph 883 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 883.

Further, the allegations in Paragraph 883, including subparts a through m, are not directed toward

Walmart and therefore do not require a response. To the extent such allegations require a response,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied. Moreover, to the extent Paragraph 883 is deemed

to contain allegations against Walmart, Walmart denies such allegations.

       884.    Paragraph 884 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 884.

Further, the allegations in Paragraph 884 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 884 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       885.    Paragraph 885 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 885.

Further, the allegations in Paragraph 885 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore




                                                 201
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 202 of 277. PageID #: 279395



deemed to be denied. Moreover, to the extent Paragraph 885 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       886.    The allegations in Paragraph 886 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 886 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       887.    Paragraph 887 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in. Further, the

allegations in Paragraph 887 are not directed toward Walmart and therefore do not require a

response. To the extent such allegations require a response, Walmart is without knowledge or

information sufficient to form a belief as to their truth; such allegations are therefore deemed to be

denied. Moreover, to the extent Paragraph 887 is deemed to contain allegations against Walmart,

Walmart denies such allegations.

                         ANSWER TO THIRD CLAIM FOR RELIEF

       888.    Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

       889.    Paragraph 889 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 889 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       890.    Paragraph 890 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 890 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.



                                                 202
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 203 of 277. PageID #: 279396



       891.    Paragraph 891 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 891 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       892.    Paragraph 892 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 892 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 892, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       893.    Paragraph 893 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 893.

Further, the allegations in Paragraph 893 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 893 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       894.    Walmart denies the allegations in Paragraph 894 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 894, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       895.    Paragraph 895 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 895 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.



                                                 203
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 204 of 277. PageID #: 279397



Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 895, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       896.   Walmart denies the allegations in Paragraph 896 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 896, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       897.   Paragraph 897 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 897 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 897, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       898.   Paragraph 898 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 898 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 898, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       899.   Walmart denies the allegations in Paragraph 899 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 899, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.



                                              204
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 205 of 277. PageID #: 279398



       900.    Walmart denies the allegations in Paragraph 900, including subparts a through g,

to the extent they apply to Walmart. Walmart is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 900, including to the extent

those allegations apply to another defendant; such allegations are therefore deemed to be denied.

       901.    Paragraph 901 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 901 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 901, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       902.    Paragraph 902 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 902 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 902, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       903.    Paragraph 903 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 903 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 903, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.




                                                 205
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 206 of 277. PageID #: 279399



       904.   Paragraph 904 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 904 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 904, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       905.   Paragraph 905 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 905 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 905, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       906.   Paragraph 906 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 906 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 906, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       907.   Paragraph 907 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 907 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                              206
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 207 of 277. PageID #: 279400



of the allegations in Paragraph 907, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       908.   Paragraph 908 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 908 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 908, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       909.   Paragraph 909 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 909 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 909, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       910.   Paragraph 910 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 910 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 910, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       911.   Paragraph 911 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 911 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.



                                              207
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 208 of 277. PageID #: 279401



Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 911, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       912.    Paragraph 912 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 912 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 912, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                        ANSWER TO FOURTH CLAIM FOR RELIEF

       913.    Paragraph 913 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 913 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 913, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       914.    Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

       915.    Paragraph 915 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 915 and

further denies the remaining allegations in Paragraph 915 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 915, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                                              208
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 209 of 277. PageID #: 279402



       916.   Paragraph 916 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 916 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       917.   Paragraph 917 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 917 and

further denies the remaining allegations in Paragraph 917 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 917, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       918.   Paragraph 918 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 918 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 918, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       919.   Paragraph 919 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 919 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 919, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.




                                              209
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 210 of 277. PageID #: 279403



       920.   Paragraph 920 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 920 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       921.   Paragraph 921 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 921 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       922.   Paragraph 922 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 922 and

further denies the remaining allegations in Paragraph 922 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 922, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       923.   Paragraph 923 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 923 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 923, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       924.   Paragraph 924 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 924 and

further denies the remaining allegations in Paragraph 924 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                              210
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 211 of 277. PageID #: 279404



of the allegations in Paragraph 924, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       925.    Paragraph 925 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 925 and

further denies the remaining allegations in Paragraph 925 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 925, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       926.    Paragraph 926 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart further denies the allegations in Paragraph 926 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 926, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       927.    Paragraph 927 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 927 and

further denies the remaining allegations in Paragraph 927 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 927, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       928.    Paragraph 928 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusion stated in Paragraph 928 and

further denies the remaining allegations in Paragraph 928 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth



                                                 211
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 212 of 277. PageID #: 279405



of the allegations in Paragraph 928, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       929.    Paragraph 929 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 929 and

further denies the remaining allegations in Paragraph 929 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 929, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       930.    Paragraph 930 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 930 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 930, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       931.    Paragraph 931 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 931 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 931, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       932.    Paragraph 932, including subparts 1 through g, states legal conclusions to which no

response is required. To the extent a response is required, Walmart denies the legal conclusions

stated in Paragraph 932 and further denies the remaining allegations contained therein to the extent



                                                212
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 213 of 277. PageID #: 279406



they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 932, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       933.    Paragraph 933, including subparts a through g, states legal conclusions to which no

response is required. To the extent a response is required, Walmart denies the legal conclusions

stated in Paragraph 933 and further denies the remaining allegations contained therein to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 933, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       934.    Paragraph 934 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 934 and

further denies the remaining allegations in Paragraph 934 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 934, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       935.    The allegations in Paragraph 935 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 935 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       936.    The allegations in Paragraph 936 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 213
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 214 of 277. PageID #: 279407



deemed to be denied. Moreover, to the extent Paragraph 936 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       937.    Paragraph 937 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 937.

Further, the allegations in Paragraph 937 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 937 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       938.    Paragraph 938 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 938.

Further, Walmart admits that for a time period prior to April 2018, Walmart, through its subsidiary,

distributed certain prescription medication to certain of its own stores in the United States.

Walmart denies the remaining allegations in Paragraph 938 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 938, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       939.    Paragraph 939 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 939 and

further denies the remaining allegations in Paragraph 939 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 939, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 214
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 215 of 277. PageID #: 279408



       940.   Paragraph 940 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 940 and

further denies the remaining allegations in Paragraph 940 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 940, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       941.   Paragraph 941 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 941 and

further denies the remaining allegations in Paragraph 941 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 941, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       942.   Walmart denies the allegations in Paragraph 942 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 942, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       943.   Paragraph 943 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 943 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 943, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.




                                              215
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 216 of 277. PageID #: 279409



       944.   Paragraph 944 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 944 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 944, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       945.   Paragraph 945 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 945 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 945, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       946.   Paragraph 946 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 946 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 946, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       947.   Paragraph 947 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 947 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                              216
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 217 of 277. PageID #: 279410



of the allegations in Paragraph 947, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       948.    Paragraph 948 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 948 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 948, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       949.    Paragraph 949 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 949 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 949, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       950.    Paragraph 950 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 950 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 950, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       951.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 951; such allegations are therefore deemed to be denied.




                                               217
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 218 of 277. PageID #: 279411



       952.   Paragraph 952 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 952 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 952, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       953.   Paragraph 953 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 953 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 953, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       954.   Paragraph 954 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 954.

Walmart further denies the allegations in Paragraph 954 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 954, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       955.   Paragraph 955 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 955 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                              218
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 219 of 277. PageID #: 279412



of the allegations in Paragraph 955, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       956.    Paragraph 956 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 956 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 956, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       957.    Paragraph 957 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 957.

Walmart further denies the allegations in Paragraph 957 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 957, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       958.    Paragraph 958 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 958 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 958, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       959.    The allegations in Paragraph 959 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 219
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 220 of 277. PageID #: 279413



deemed to be denied. Moreover, to the extent Paragraph 959 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       960.    Paragraph 960 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 960 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 960, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                         ANSWER TO FIFTH CLAIM FOR RELIEF

       961.    Paragraph 961 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 961 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 961, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       962.    Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

       963.    Paragraph 963 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 963 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       964.    Paragraph 964 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 964 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.



                                               220
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 221 of 277. PageID #: 279414



       965.   Paragraph 965 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 965 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       966.   Paragraph 966 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 966 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 966, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       967.   Walmart denies the allegations in Paragraph 967 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 967, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       968.   Walmart denies the allegations in Paragraph 968 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 968, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       969.   Walmart denies the allegations in Paragraph 969 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 969, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       970.   Walmart denies the allegations in Paragraph 970 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to



                                              221
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 222 of 277. PageID #: 279415



the truth of the allegations in Paragraph 970, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       971.    Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 971; such allegations are therefore deemed to be denied.

       972.    Walmart denies the allegations in Paragraph 972 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 972, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       973.    Paragraph 973 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 973 and

further denies the remaining allegations in Paragraph 973 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 973, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       974.    Paragraph 974 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 974 and

further denies the remaining allegations in Paragraph 974 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 974, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                         ANSWER TO SIXTH CLAIM FOR RELIEF

       975.    Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.



                                               222
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 223 of 277. PageID #: 279416



       976.    Paragraph 976 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 976 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 976, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       977.    Paragraph 977 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Walmart denies the remaining allegations in Paragraph 977 to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 977, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       978.    Paragraph 978 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 978 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 978, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       979.    Paragraph 979 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 979 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 979, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 223
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 224 of 277. PageID #: 279417



       980.    Paragraph 980 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 980 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 980, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       981.    Paragraph 981 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 981 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 981, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       982.    Paragraph 982 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 982.

Further, Paragraph 982 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 982 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       983.    Paragraph 983 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. Further, Paragraph 983 states legal conclusions to which no response is

required. To the extent a response is required, Walmart denies the legal conclusions stated in

Paragraph 983 and further denies the remaining allegations contained therein to the extent they

apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form a




                                               224
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 225 of 277. PageID #: 279418



belief as to the truth of the allegations in Paragraph 983, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       984.    Paragraph 984 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 984 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 984, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       985.    Walmart denies the allegations in Paragraph 985 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 985, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       986.    Walmart denies the allegations in Paragraph 986 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 986, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       987.    Paragraph 987 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 987 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 987, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.




                                                225
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 226 of 277. PageID #: 279419



       988.    Paragraph 988 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 988 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 988, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       989.    The allegations in Paragraph 989 are not directed toward Walmart and therefore do

not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 989 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       990.    Paragraph 990 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 990.

Further, the allegations in Paragraph 990 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 990 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       991.    Paragraph 991 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 991.

Further, the allegations in Paragraph 991 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 226
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 227 of 277. PageID #: 279420



deemed to be denied. Moreover, to the extent Paragraph 991 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       992.    Paragraph 992 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 992.

Further, Walmart is without knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 992 pertaining to harm to Plaintiff; such allegations are therefore

deemed to be denied. Walmart denies the remaining allegations contained therein to the extent

they apply to Walmart. Walmart is otherwise without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 992, including to the extent those allegations

apply to another defendant; such allegations are therefore deemed to be denied.

       993.    Walmart denies the allegations in Paragraph 993 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 993, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       994.    Paragraph 994 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 994 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 994, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       995.    Walmart denies the allegations in Paragraph 995 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to




                                                 227
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 228 of 277. PageID #: 279421



the truth of the allegations in Paragraph 995, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       996.   Paragraph 996 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 996 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 996, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       997.   Paragraph 997 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 997 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 997, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       998.   Walmart denies the allegations in Paragraph 998 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 998, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       999.   Walmart denies the allegations in Paragraph 999 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 999, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.




                                              228
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 229 of 277. PageID #: 279422



       1000. Paragraph 1000 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1000 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1000, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1001. Paragraph 1001 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1001 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1001, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1002. Paragraph 1002 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1002 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1002, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1003. Paragraph 1003 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1003.

Further, Walmart admits that for a time period prior to April 2018, Walmart, through its subsidiary,

distributed certain prescription medication to certain of its own stores in the United States.

Walmart denies the remaining allegations in Paragraph 1003 to the extent they apply to Walmart.



                                                229
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 230 of 277. PageID #: 279423



Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1003, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1004. Paragraph 1004 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1004 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1004, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1005. Paragraph 1005 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1005 and

further denies the remaining allegations in Paragraph 1005 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1005, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1006. Paragraph 1006 purports to recite law that speaks for itself, and Walmart denies

any characterizations thereof. Further, Paragraph 1006 states legal conclusions to which no

response is required. To the extent a response is required, Walmart denies the legal conclusions

stated in Paragraph 1006 and further denies the remaining allegations contained therein to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 1006, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.




                                                230
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 231 of 277. PageID #: 279424



       1007. Paragraph 1007 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1007 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1007, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1008. Paragraph 1008 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1008.

Further, Paragraph 1008 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 1008 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       1009. Paragraph 1009 purports to recite law that speaks for itself, and Walmart denies

any characterizations thereof. To the extent Paragraph 1009 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       1010. Paragraph 1010 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1010.

Further, Paragraph 1010 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 1010 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       1011. Paragraph 1011 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1011.

Further, Paragraph 1011 purports to recite law that speaks for itself, and Walmart denies any




                                              231
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 232 of 277. PageID #: 279425



characterizations thereof. To the extent Paragraph 1011 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       1012. Paragraph 1012 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1012.

Further, Paragraph 1012 purports to recite law that speaks for itself, and Walmart denies any

characterizations thereof. To the extent Paragraph 1012 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       1013. Paragraph 1013 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1013 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1013, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1014. Paragraph 1014 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1014 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1014, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1015. Paragraph 1015 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1015 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth



                                              232
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 233 of 277. PageID #: 279426



of the allegations in Paragraph 1015, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1016. Paragraph 1016 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1016 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1016, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1017. The allegations in Paragraph 1017 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1017 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1018. Paragraph 1018 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1018 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1018, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1019. Paragraph 1019 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1019 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth



                                                 233
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 234 of 277. PageID #: 279427



of the allegations in Paragraph 1019, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1020. Paragraph 1020 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1020 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1020, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1021. Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1021 pertaining to purported injury to Plaintiff; such

allegations are therefore deemed to be denied. Further, Paragraph 1021 states legal conclusions to

which no response is required. To the extent a response is required, Walmart denies the legal

conclusions stated in Paragraph 1021 and further denies the remaining allegations contained

therein to the extent they apply to Walmart. Walmart is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 1021, including

to the extent those allegations apply to another defendant; such allegations are therefore deemed

to be denied.

       1022. Paragraph 1022 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1022 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1022, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 234
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 235 of 277. PageID #: 279428



       1023. Paragraph 1023 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1023 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1023, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1024. Paragraph 1024 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1024 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1024, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1025. Paragraph 1025 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1025 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1025, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1026. Paragraph 1026 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1026 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                              235
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 236 of 277. PageID #: 279429



of the allegations in Paragraph 1026, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1027. Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1027 pertaining to purported economic damages; such

allegations are therefore deemed to be denied. Further, Paragraph 1027 states legal conclusions to

which no response is required. To the extent a response is required, Walmart denies the legal

conclusions stated in Paragraph 1027 and further denies the remaining allegations contained

therein to the extent they apply to Walmart. Walmart is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 1027, including

to the extent those allegations apply to another defendant; such allegations are therefore deemed

to be denied.

       1028. Paragraph 1028 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1028 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1028, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1029. Paragraph 1029 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1029 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1029, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 236
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 237 of 277. PageID #: 279430



       1030. Paragraph 1030 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1030 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1030, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1031. Paragraph 1031 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1031 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1031, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1032. Paragraph 1032 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1032 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1032, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1033. Paragraph 1033 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1033 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                              237
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 238 of 277. PageID #: 279431



of the allegations in Paragraph 1033, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1034. Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1034; such allegations are therefore deemed to be denied.

       1035. Paragraph 1035 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1035.

Walmart further denies the allegations in Paragraph 1035 to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1035, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1036. Paragraph 1036 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1036 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1036, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1037. Paragraph 1037 purports to recite law that speaks for itself, and Walmart denies

any characterizations thereof. Walmart denies the remaining allegations in Paragraph 1037 to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 1037, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       1038. Walmart denies the allegations in Paragraph 1038 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to



                                                238
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 239 of 277. PageID #: 279432



the truth of the allegations in Paragraph 1038, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1039. Paragraph 1039 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1039 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1039, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1040. Paragraph 1040 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1040 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1040, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1041. Paragraph 1041 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1041 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1041, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1042. The allegations in Paragraph 1042 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 239
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 240 of 277. PageID #: 279433



deemed to be denied. Moreover, to the extent Paragraph 1042 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1043. The allegations in Paragraph 1043 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1043 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1044. The allegations in Paragraph 1044 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1044 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1045. The allegations in Paragraph 1045 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1045 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1046. The allegations in Paragraph 1046 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1046 is deemed to contain allegations

against Walmart, Walmart denies such allegations.




                                                 240
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 241 of 277. PageID #: 279434



       1047. The allegations in Paragraph 1047 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1047 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1048. Walmart denies the allegations in Paragraph 1048 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1048, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1049. Paragraph 1049 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1049 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1049, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1050. Paragraph 1050 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1050 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1050, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                       ANSWER TO SEVENTH CLAIM FOR RELIEF

       1051. Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

                                                 241
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 242 of 277. PageID #: 279435



       1052. Paragraph 1052 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1052 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1052, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1053. The allegations in Paragraph 1053 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1053 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1054. The allegations in Paragraph 1054 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1054 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1055. The allegations in Paragraph 1055 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1055 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1056. The allegations in Paragraph 1056 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without



                                                 242
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 243 of 277. PageID #: 279436



knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1056 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1057. The allegations in Paragraph 1057 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1057 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1058. The allegations in Paragraph 1058 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1058 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1059. The allegations in Paragraph 1059 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1059 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1060. The allegations in Paragraph 1060 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1060 is deemed to contain allegations

against Walmart, Walmart denies such allegations.



                                                 243
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 244 of 277. PageID #: 279437



       1061. The allegations in Paragraph 1061 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1061 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1062. The allegations in Paragraph 1062 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1062 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1063. The allegations in Paragraph 1063 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1063 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1064. The allegations in Paragraph 1064 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1064 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1065. The allegations in Paragraph 1065 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore



                                                 244
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 245 of 277. PageID #: 279438



deemed to be denied. Moreover, to the extent Paragraph 1065 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1066. The allegations in Paragraph 1066 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1066 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1067. The allegations in Paragraph 1067 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1067 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1068. The allegations in Paragraph 1068 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1068 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1069. Paragraph 1069 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1069 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1069, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                                 245
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 246 of 277. PageID #: 279439



                        ANSWER TO EIGHTH CLAIM FOR RELIEF

       1070. Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

       1071. Walmart denies the allegations in Paragraph 1071 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1071, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1072. Walmart denies the allegations in Paragraph 1072 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1072, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1073. Paragraph 1073 purports to recite law that speaks for itself, and Walmart denies

any characterizations thereof. Walmart denies the remaining allegations in Paragraph 1073 to the

extent they apply to Walmart. Walmart is otherwise without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 1073, including to the extent those

allegations apply to another defendant; such allegations are therefore deemed to be denied.

       1074. Walmart denies the allegations in Paragraph 1074 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1074, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1075. Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1075; such allegations are therefore deemed to be denied.

       1076. Walmart denies the allegations in Paragraph 1076 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

                                                246
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 247 of 277. PageID #: 279440



the truth of the allegations in Paragraph 1076, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1077. Paragraph 1077 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1077 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1077, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1078. Paragraph 1078 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1078 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1078, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1079. Paragraph 1079 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1079 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1079, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1080. Paragraph 1080 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1080 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.



                                               247
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 248 of 277. PageID #: 279441



Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1080, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1081. Paragraph 1081 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1081 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1081, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1082. Paragraph 1082 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1082 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1082, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1083. Paragraph 1083 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1083 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1083, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1084. Paragraph 1084 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1084 and



                                              248
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 249 of 277. PageID #: 279442



further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1084, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1085. Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1085; such allegations are therefore deemed to be denied.

       1086. Paragraph 1086 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1086 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1086, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                         ANSWER TO NINTH CLAIM FOR RELIEF

       1087. Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

       1088. Paragraph 1088 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1088 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1088, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1089. Paragraph 1089 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1089 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

                                               249
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 250 of 277. PageID #: 279443



Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1089, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1090. The allegations in Paragraph 1090 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1090 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1091. Walmart denies the allegations in Paragraph 1091 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1091, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1092. Paragraph 1092 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1092 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1092, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1093. Paragraph 1093 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1093 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                                 250
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 251 of 277. PageID #: 279444



of the allegations in Paragraph 1093, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1094. The allegations in Paragraph 1094 are not directed toward Walmart and therefore

do not require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1094 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1095. Paragraph 1095 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1095 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1095, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1096. Paragraph 1096 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1096 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1096, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1097. Paragraph 1097 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1097 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth



                                                 251
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 252 of 277. PageID #: 279445



of the allegations in Paragraph 1097, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1098. Paragraph 1098 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1098 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1098, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1099. Paragraph 1099 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1099 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1099, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1100. Paragraph 1100 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1100 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1100, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1101. Paragraph 1101 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1101 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.



                                              252
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 253 of 277. PageID #: 279446



Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1101, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1102. Paragraph 1102 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1102 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1102, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1103. Paragraph 1103 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1103 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1103, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1104. Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1104; such allegations are therefore deemed to be denied.

       1105. Paragraph 1105 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1105 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1105, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                               253
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 254 of 277. PageID #: 279447



       1106. Paragraph 1106 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1106 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1106, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                         ANSWER TO TENTH CLAIM FOR RELIEF

       1107. Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

       1108. Paragraph 1108 purports to recite law that speaks for itself, and Walmart denies

any characterizations thereof. To the extent Paragraph 1108 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

       1109. Paragraph 1109 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1109 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1109, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1110. Paragraph 1110 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1110 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1110, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                                              254
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 255 of 277. PageID #: 279448



       1111. Paragraph 1111 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1111.

Further, the allegations in Paragraph 1111 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1111 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1112. Paragraph 1112 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1112.

Further, the allegations in Paragraph 1112 are not directed toward Walmart and therefore do not

require a response. To the extent such allegations require a response, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are therefore

deemed to be denied. Moreover, to the extent Paragraph 1112 is deemed to contain allegations

against Walmart, Walmart denies such allegations.

       1113. Walmart denies the allegations in Paragraph 1113 to the extent they apply to

Walmart. Walmart is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1113, including to the extent those allegations apply to

another defendant; such allegations are therefore deemed to be denied.

       1114. Paragraph 1114 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1114 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth




                                                 255
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 256 of 277. PageID #: 279449



of the allegations in Paragraph 1114, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

          1115. Paragraph 1115 purports to recite law that speaks for itself, and Walmart denies

any characterizations thereof. To the extent Paragraph 1115 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

          1116. Paragraph 1116 purports to recite law that speaks for itself, and Walmart denies

any characterizations thereof. To the extent Paragraph 1116 contains allegations of wrongdoing,

Walmart denies such allegations to the extent they apply to Walmart.

          1117. Paragraph 1117 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1117 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1117, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

          1118. Walmart denies the allegations in Paragraph 1118, including subparts a through c,

to the extent they apply to Walmart. Walmart is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 1118, including to the

extent those allegations apply to another defendant; such allegations are therefore deemed to be

denied.

          1119. Paragraph 1119 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1119 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth



                                                256
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 257 of 277. PageID #: 279450



of the allegations in Paragraph 1119, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

                                       PUNITIVE DAMAGES

       1120. Walmart incorporates by reference its answers to all other allegations in this

Answer as if fully set forth herein.

       1121. Paragraph 1121 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1121 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1121, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1122. Paragraph 1122 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1122 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1122, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.

       1123. Paragraph 1123 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1123 and

further denies the remaining allegations contained therein to the extent they apply to Walmart.

Walmart is otherwise without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 1123, including to the extent those allegations apply to another

defendant; such allegations are therefore deemed to be denied.



                                              257
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 258 of 277. PageID #: 279451



                            ANSWER TO PRAYER FOR RELIEF

       1124. This unnumbered paragraph states legal conclusions to which no response is

required. To the extent a response is required, Walmart denies the legal conclusions stated in this

unnumbered paragraph and further denies the remaining allegations in this unnumbered paragraph

to the extent they apply to Walmart. Walmart is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations in this unnumbered paragraph, including

to the extent those allegations apply to another defendant; such allegations are therefore deemed

to be denied.




                                                 258
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 259 of 277. PageID #: 279452



                          AFFIRMATIVE AND OTHER DEFENSES

       Having answered the allegations of Plaintiff’s Complaint, and having denied any liability

whatsoever, Walmart further denies any allegations that have not been expressly admitted and sets

forth below its defenses. By setting forth these defenses, Walmart does not assume the burden of

proving any fact, issue, or element of a cause of action where such burden properly belongs to

Plaintiff. Moreover, Walmart does not intend these defenses to be, nor shall they be construed as,

an acknowledgement that any particular issue or subject matter is relevant to Plaintiff’s allegations.

Walmart does not admit or acknowledge that it bears the burden of proof or burden of persuasion

with respect to any such defense. Upon completion of discovery, if the facts warrant, Walmart may

withdraw any of these defenses as may be appropriate. Walmart reserves the right to (i) rely on

any other applicable defenses set forth in any answer or listing of affirmative defenses of any other

party in this Action, (ii) rely on any other defenses that may become apparent during fact or expert

discovery in this matter, and (iii) to amend its Answer to assert any such defenses.

                                        FIRST DEFENSE

       The Complaint fails to state facts sufficient to support a claim upon which relief may be

granted against Walmart.

                                       SECOND DEFENSE

       Plaintiff’s claims are barred by the applicable statutes of limitations.

                                        THIRD DEFENSE

       Plaintiff’s claims are barred by the applicable statutes of repose.

                                       FOURTH DEFENSE

       Plaintiff’s claims are barred by the doctrine of laches.

                                        FIFTH DEFENSE

       Plaintiff’s claims are barred or limited for lack of standing.


                                                 259
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 260 of 277. PageID #: 279453



                                        SIXTH DEFENSE

       Plaintiff’s claims are barred by the voluntary payment doctrine.

                                      SEVENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks capacity to bring

its claims, including claims indirectly maintained on behalf of its members and claims brought as

parens patriae.

                                       EIGHTH DEFENSE

       Plaintiff’s claims are barred because Plaintiff is not the real party in interest.

                                        NINTH DEFENSE

       Plaintiff’s claims are not ripe and/or have been mooted.

                                        TENTH DEFENSE

       Plaintiff’s claims and damages are barred or limited, in whole or in part, by common law,

statutory, and state constitutional constraints on the exercise of police powers.

                                     ELEVENTH DEFENSE

       Plaintiff’s claims and damages are barred or limited, in whole or in part, by the political

question and separation of powers doctrines and because its state-law claims implicate issues of

statewide importance that are reserved for state regulation.

                                      TWELFTH DEFENSE

       Plaintiff’s claims are barred by the doctrine of unclean hands.

                                   THIRTEENTH DEFENSE

       Plaintiff’s claims are barred by the doctrine of in pari delicto.

                                   FOURTEENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, for failure to exhaust administrative

remedies or to satisfy other procedural prerequisites.


                                                 260
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 261 of 277. PageID #: 279454



                                     FIFTEENTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of estoppel, waiver, and/or ratification.

                                     SIXTEENTH DEFENSE

       Plaintiff’s claims may be barred by the doctrines of res judicata and collateral estoppel

from all forms of relief sought in the Complaint.

                                   SEVENTEENTH DEFENSE

       Venue may be improper and/or inconvenient in this Court.

                                   EIGHTEENTH DEFENSE

       Plaintiff has failed to join all necessary parties, including without limitation health care

providers, prescribers, patients, and other third parties whom Plaintiff alleges engaged in the

unauthorized or illicit prescription, dispensing, diversion, or use of prescription opioid products.

                                    NINETEENTH DEFENSE

       Plaintiff’s claims against Walmart do not arise out of the same transactions or occurrences

as its claims against other defendants, as required for joinder of parties.

                                    TWENTIETH DEFENSE

       Plaintiff’s claims are barred to the extent they relate to Walmart’s alleged lobbying or other

activities protected by the First Amendment to the Constitution of the United States or by the

Constitution of the States of Montana or that of any state whose laws may apply.

                                  TWENTY-FIRST DEFENSE

       Plaintiff’s claims are barred, in whole or in part, to the extent that they violate the Due

Process or Ex Post Facto clauses of the United States or applicable State constitution.

                                 TWENTY-SECOND DEFENSE

       Walmart’s rights under the Due Process Clause of the U.S. Constitution and applicable

State Constitution or statute are violated by any financial or other arrangement that might distort a


                                                 261
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 262 of 277. PageID #: 279455



government attorney’s duty to pursue justice rather than his or her personal interests, financial or

otherwise, in the context of a civil enforcement proceeding, including by Plaintiff’s use of a

contingency fee contract with private counsel.

                                  TWENTY-THIRD DEFENSE

        Plaintiff’s claims are barred, in whole or in part, to the extent that they violate the Dormant

Commerce Clause of the United States Constitution.

                                 TWENTY-FOURTH DEFENSE

        Walmart denies all types of causation, including without limitation, cause in fact,

proximate cause and producing cause, with respect to the claims asserted against Walmart.

                                  TWENTY-FIFTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Walmart did not proximately

cause the damages complained of, and because the acts of other persons (including individuals

engaged in the illegal distribution or use of opioids without a proper prescription) intervened

between Walmart’s acts and Plaintiff’s harms. Walmart had no legal duty to protect Plaintiff from

the intentional criminal acts of third persons, which are superseding causes that extinguish any

liability.

                                  TWENTY-SIXTH DEFENSE

        The injuries and damages claimed by Plaintiff resulted from an intervening or superseding

cause and/or causes, and any act or omission on the part of Walmart was not the proximate and/or

competent producing cause of such alleged injuries and damages.

                                TWENTY-SEVENTH DEFENSE

        Plaintiff’s injuries and damages, if any, were due to misuse, illicit use, or abuse of the

medications at issue on the part of the medication users, for which Walmart is not liable.




                                                 262
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 263 of 277. PageID #: 279456



                                TWENTY-EIGHTH DEFENSE

       Any injuries and/or damages sustained by Plaintiff may have been caused or contributed

to by the negligence or actual conduct of Plaintiff and/or other persons, firms, corporations, or

entities over which Walmart had no control or right of control and for whom it is not responsible.

                                 TWENTY-NINTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because its alleged injuries or damages

were caused by unforeseeable and uncontrollable forces over which Walmart had no control and

for which Walmart is not responsible, including without limitation pre-existing or unrelated

medical conditions.

                                    THIRTIETH DEFENSE
       Plaintiff’s claims are barred, in whole or in part, because any and all damages alleged by

Plaintiff were caused by misuse of the products involved, failure to use the products properly,

and/or alteration or modification of, or criminal misuse or abuse of, the prescribed medications by

third parties over whom Walmart had no control, for whom Walmart was not responsible, and that

operated as superseding causes that extinguish any liability.

                                  THIRTY-FIRST DEFENSE

       Plaintiff would be unjustly enriched if allowed to recover on any of its claims.

                                THIRTY-SECOND DEFENSE

       Plaintiff’s claims are barred in whole or in part because Plaintiff suffered no injuries or

damages as a result of any action by Walmart.

                                 THIRTY-THIRD DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because the derivative injury rule and the

remoteness doctrine bar Plaintiff from recovering payments that it allegedly made on behalf of its




                                                263
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 264 of 277. PageID #: 279457



members to reimburse any expenses for health care, pharmaceutical care, and/or other public

services.

                                 THIRTY-FOURTH DEFENSE

       Plaintiff’s claims are barred to the extent that Walmart has valid defenses that bar recovery

by those persons on whose behalf Plaintiff purportedly seeks recovery.

                                  THIRTY-FIFTH DEFENSE

       Plaintiff’s claims are subject to all defenses that could be asserted if Plaintiff’s claims were

properly made by individuals on whose behalf or for whose alleged damages Plaintiff seeks to

recover.

                                  THIRTY-SIXTH DEFENSE

       Plaintiff has failed to comply with the requirement that it identify each patient in whose

claim(s) it has a subrogation interest and on whose behalf it has incurred costs.

                                THIRTY-SEVENTH DEFENSE

       Plaintiff fails to plead that it reimbursed any prescriptions for any opioid distributed by

Walmart that harmed patients and should not have been prescribed or distributed, that Walmart

caused any health care provider to write any ineffective or harmful opioid prescriptions, or that

any specific prescription was unauthorized, medically unnecessary, ineffective, or harmful.

                                 THIRTY-EIGHTH DEFENSE

       Plaintiff’s claims are barred to the extent that Plaintiff’s alleged damages are speculative,

uncertain, and hypothetical.

                                  THIRTY-NINTH DEFENSE

       Any recovery by Plaintiff may be barred, in whole or in part, by the principle of

comparative or contributory fault.




                                                264
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 265 of 277. PageID #: 279458



                                     FORTIETH DEFENSE

         Any recovery against Walmart is barred or limited under the principles of assumption of

the risk and informed consent.

                                   FORTY-FIRST DEFENSE

         Plaintiff’s damages, if any, were caused by the active, direct, and proximate negligence or

actual conduct of entities or persons other than Walmart, and in the event that Walmart is found to

be liable to Plaintiff, Walmart will be entitled to indemnification, contribution, and/or

apportionment.

                                  FORTY-SECOND DEFENSE

         Walmart asserts its right to a proportionate reduction of any damages found against

Walmart based on the negligence or other conduct of any settling tortfeasor and/or responsible

third party and/or Plaintiff.

                                   FORTY-THIRD DEFENSE

         A specific percentage of the tortious conduct that proximately caused the injury or loss to

person or property is attributable to (i) Plaintiff, (ii) other parties from whom Plaintiff seeks

recovery, and (iii) persons from whom Plaintiff does not seek recovery in this action, including,

but not limited to, prescribing practitioners, non-party pharmacies and pharmacists, individuals

and entities involved in diversion and distribution of prescription opioids, individuals and entities

involved in import, distribution, and sale of illegal opioids, individuals involved in procuring

diverted prescription opioids and/or illegal drugs, delivery services, federal, state, and local

government entities, and health insurers and pharmacy benefit managers. Mont. Code Ann. § 27-

1-702.




                                                265
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 266 of 277. PageID #: 279459



                                  FORTY-FOURTH DEFENSE

        Any verdict or judgment that might be recovered by Plaintiff must be reduced by those

amounts that have already indemnified or with reasonable certainty will indemnify Plaintiff in

whole or in part for any past or future claimed economic loss from any collateral source or any

other applicable law.

                                    FORTY-FIFTH DEFENSE

        If Walmart is found liable for Plaintiff’s alleged injuries and losses (which liability is

specifically denied), the facts will show that any recovery by Plaintiff must be reduced pursuant

to Mont. Code Ann. § 27-1-702, to account for the acts or omissions attributable to Plaintiff.

                                    FORTY-SIXTH DEFENSE

        The damages which Plaintiff may be entitled to recover if liability is established (which

liability is specifically denied) are capped pursuant to Mont. Code Ann. § 27-1-220(3).

                                  FORTY-SEVENTH DEFENSE

        Any damages that Plaintiff may recover against Walmart must be reduced to the extent that

Plaintiff is seeking damages for alleged injuries or expenses related to the same user(s) of the

subject drugs, or damages recovered or recoverable by other actual or potential plaintiffs. Any

damages that Plaintiff may recover against Walmart must be reduced to the extent they unjustly

enrich Plaintiff.

                                  FORTY-EIGHTH DEFENSE

        Plaintiff’s claims against Walmart are barred to the extent they rely, explicitly or implicitly,

on a theory of market-share liability.

                                    FORTY-NINTH DEFENSE

        Plaintiff’s claims against Walmart are barred or limited by the economic loss rule.




                                                 266
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 267 of 277. PageID #: 279460



                                       FIFTIETH DEFENSE

       Plaintiff is barred, in whole or in part, from recovering costs incurred in providing public

services by the free public services doctrine and/or municipal cost recovery rule.

                                     FIFTY-FIRST DEFENSE

       Plaintiff may have failed or refused to exercise reasonable care and diligence to avoid loss

and minimize damages and, therefore, may not recover for losses that could have been prevented

by reasonable efforts on its part, or by expenditures which might reasonably have been made.

Recovery, if any, should therefore be reduced by Plaintiff’s failure to mitigate damages, if any.

                                   FIFTY-SECOND DEFENSE

       To the extent Plaintiff attempts to seek equitable relief, Plaintiff is not entitled to such relief

because Plaintiff has an adequate remedy at law.

                                    FIFTY-THIRD DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because federal agencies have exclusive

or primary jurisdiction over the matters asserted in the Complaint.

                                   FIFTY-FOURTH DEFENSE

       Plaintiff’s claims are preempted by federal law, including (without limitation) the federal

Controlled Substances Act and the Food, Drug, and Cosmetic Act (“FDCA”).

                                    FIFTY-FIFTH DEFENSE

       The conduct of Walmart conformed with the FDCA and the requirements of the Food and

Drug Administration (“FDA”), and the activities of Walmart alleged in the Complaint conformed

with all state and federal statutes, regulations, and industry standards based on the state of

knowledge at the relevant time(s) alleged in the Complaint.




                                                  267
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 268 of 277. PageID #: 279461



                                    FIFTY-SIXTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by conflict preemption as set forth in the

United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011), and

Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

                                  FIFTY-SEVENTH DEFENSE

       Plaintiff’s claims are preempted insofar as they conflict with Congress’s purposes and

objectives in enacting relevant federal legislation and authorizing regulations, including the Hatch-

Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am. Honda Co.,

529 U.S. 861 (2000).

                                  FIFTY-EIGHTH DEFENSE

       To the extent Plaintiff asserts claims that depend solely on violations of federal law,

including any claims of a “fraud on the FDA” with respect to the Manufacturer Defendants’

disclosure of information relating to the safety of their medications at issue, such claims are barred

and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm’n, 531 U.S. 341 (2001).

                                   FIFTY-NINTH DEFENSE

       To the extent Plaintiff asserts claims that depend solely on violations of federal law,

including any claims of “fraud on the Drug Enforcement Administration” (“DEA”) with respect

to Walmart’s compliance with statutes or regulations administered and/or enforced by the DEA,

such claims are barred and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm’n, 531

U.S. 341 (2001).

                                      SIXTIETH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the deference that common law accords

discretionary actions by the FDA under the FDCA and discretionary actions by the DEA under the

Controlled Substances Act.


                                                 268
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 269 of 277. PageID #: 279462



                                   SIXTY-FIRST DEFENSE

       If Plaintiff incurred the damages alleged, which is expressly denied, Walmart is not liable

for damages because the methods, standards, or techniques of designing, manufacturing, labeling,

and distributing the prescription medications at issue complied with and were in conformity with

the laws and regulations of the Controlled Substances Act, the FDCA, and the generally recognized

state of the art in the industry at the time the product was designed, manufactured, labeled, and

distributed.

                                  SIXTY-SECOND DEFENSE

       Plaintiff’s claims are barred to the extent they are based on any allegations involving failure

to provide adequate warnings or information because all warnings or information that

accompanied the allegedly distributed products were approved by the United States Food & Drug

Administration for a product approved under the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

Section 301 et seq.), as amended, or Section 351, Public Health Service Act (42 U.S.C. Section

262), as amended, or the warnings and information provided were those stated in monographs

developed by the United States Food & Drug Administration for pharmaceutical products that may

be distributed without an approved new drug application.

                                   SIXTY-THIRD DEFENSE

       Plaintiff’s claims are barred in whole or in part by the learned intermediary doctrine.

                                  SIXTY-FOURTH DEFENSE

       Walmart did not owe or breach any statutory or common law duty to Plaintiff.

                                   SIXTY-FIFTH DEFENSE

       Walmart appropriately, completely, and fully performed and discharged any and all

obligations and legal duties arising out of the matters alleged in the Complaint.




                                                269
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 270 of 277. PageID #: 279463



                                     SIXTY-SIXTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Walmart complied at all relevant

times with all applicable laws, including all legal and regulatory duties.

                                    SIXTY-SEVENTH DEFENSE

        To the extent that Plaintiff relies on letters or other informal guidance from the DEA to

establish Walmart’s regulatory duties, such informal guidance cannot enlarge Walmart’s

regulatory duties in the absence of compliance by DEA with the requirements of the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

                                    SIXTY-EIGHTH DEFENSE

        Plaintiff’s claims are barred to the extent they are based on alleged violations of industry

customs because purported industry customs do not create legal duties on Walmart.

                                     SIXTY-NINTH DEFENSE

        The claims asserted in the Complaint are barred, in whole or in part, by the Restatement

(Second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts: Products Liability

§ 6.

                                     SEVENTIETH DEFENSE

        To the extent that Plaintiff is alleging fraud, fraudulent concealment, or similar conduct,

Plaintiff has failed to plead fraud with sufficient particularity.

                                    SEVENTY-FIRST DEFENSE

        Plaintiff fails to plead any actionable misrepresentation or omission made by or attributable

to Walmart.

                                 SEVENTY-SECOND DEFENSE

        Plaintiff’s claims are barred in whole or in part because no conduct of Walmart was

misleading, unfair, or deceptive.


                                                  270
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 271 of 277. PageID #: 279464



                                  SEVENTY-THIRD DEFENSE

       Plaintiff’s claims may be barred, in whole or in part, because neither the users of the subject

prescription medications nor their precribers, nor Plaintiff itself, relied to their detriment upon any

statement by Walmart in determining to use or prescribe the medications at issue.

                                SEVENTY-FOURTH DEFENSE

       Walmart is not liable for any statements in the Manufacturer Defendants’ branded or

unbranded materials.

                                   SEVENTY-FIFTH DEFENSE

       Plaintiff’s nuisance claims are barred to the extent that it lacks the statutory authority to

bring a nuisance claim under Montana law.

                                   SEVENTY-SIXTH DEFENSE

       Plaintiff’s common law and statutory public nuisance claims are barred or limited to the

extent that they have been abrogated or otherwise curtailed by Montana’s product liability statute,

Mont. Code Ann. § 27-1-719.

                                SEVENTY-SEVENTH DEFENSE

       Plaintiff’s claim of public nuisance is barred or limited because no action of Walmart

involved interference with real property; illegal conduct perpetrated by third parties involving the

use of an otherwise legal product does not involve a public right against the distributor sufficient

to state a claim for public nuisance; the alleged public nuisance would have impermissible

extraterritorial reach; and the alleged conduct of Walmart is too remote from the alleged injury as

a matter of law and due process.

                                 SEVENTY-EIGHTH DEFENSE

       Plaintiff’s claim for unjust enrichment is barred or limited because Walmart did not receive

and retain any alleged benefit from Plaintiff.


                                                 271
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 272 of 277. PageID #: 279465



                                  SEVENTY-NINTH DEFENSE

        Plaintiff’s claims are barred, reduced, and/or limited pursuant to the applicable state

statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

                                      EIGHTIETH DEFENSE

        Plaintiff’s claims are barred, reduced, and/or limited to the extent that Walmart is entitled

to a credit or setoff for any and all sums Plaintiff has received in the way of any and all settlements.

                                    EIGHTY-FIRST DEFENSE

        Walmart’s liability, if any, will not result from its conduct but is solely the result of an

obligation imposed by law, and thus Walmart is entitled to complete indemnity, express or implied,

by other parties.

                                  EIGHTY-SECOND DEFENSE

        Plaintiff’s claims for punitive or exemplary damages or other civil penalties are barred or

reduced by applicable law or statute or, in the alternative, are unconstitutional insofar as they

violate the Due Process Clauses of the United States Constitution, the Excessive Fines Clause of

the Eighth Amendment of the United States Constitution, the Full Faith and Credit Clause of the

United States Constitution, the Double Jeopardy Clause of the Fifth Amendment to the United

States Constitution, the Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution, the Sixth Amendment to the United States Constitution, and applicable provisions of

the Constitution of Montana, or that of any other state whose laws may apply. Any law, statute or

other authority purporting to permit the recovery of punitive damages or civil penalties in this case

is unconstitutional, facially and as applied, to the extent that, without limitation, it:

        (1) lacks constitutionally sufficient standards to guide and restrain the jury’s discretion in

        determining whether to award punitive damages or civil penalties and/or the amount, if

        any;


                                                  272
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 273 of 277. PageID #: 279466



      (2) is void for vagueness in that it fails to provide adequate advance notice as to what

      conduct will result in punitive damages or civil penalties;

      (3) unconstitutionally may permit recovery of punitive damages or civil penalties based

      on harms to third parties, out-of-state conduct, conduct that complied with applicable

      law, or conduct that was not directed, or did not proximately cause harm, to Plaintiff;

      (4) permits the imposition of punitive damages where the burden of proof is less than

      clear and convincing evidence;

      (5) permits the imposition of punitive damages without bifurcating the trial and trying all

      punitive damages issues separately, only if and after a finding on the merits of the

      liability of Walmart;

      (6) permits the imposition of punitive damages without any predetermined limit on any

      such award;

      (7) permits an imposition of punitive damages that allows for multiple punishments for

      the same alleged act(s) or omission(s);

      (8) unconstitutionally may permit recovery of punitive damages or civil penalties in an

      amount that is not both reasonable and proportionate to the amount of harm, if any, to

      Plaintiffs, and to the amount of compensatory damages, if any;

      (9) unconstitutionally may permit jury consideration of net worth or other financial

      information relating to Defendants;

      (10) lacks constitutionally sufficient standards to be applied by the trial court in post-

      verdict review of any award of punitive damages or civil penalties;

      (11) lacks constitutionally sufficient standards for appellate review of any award of

      punitive damages or civil penalties;



                                                273
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 274 of 277. PageID #: 279467



       (12) would unconstitutionally impose a penalty, criminal in nature, without according to

       Defendants the same procedural protections that are accorded to criminal defendants

       under the constitutions of the United States, Montana, and any other state whose laws

       may apply; and

       (13) otherwise fails to satisfy Supreme Court precedent, including, without limitation,

       Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S. 1 (1991); TXO Production Corp. v. Alliance

       Resources, Inc., 509 U.S. 443 (1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996);

       State Farm Ins. Co. v. Campbell, 538 U.S. 408 (2003); and Philip Morris USA v.

       Williams, 549 U.S. 346 (2007).

                                  EIGHTY-THIRD DEFENSE

       To the extent that Plaintiff seeks punitive, exemplary, or aggravated damages, any such

damages are barred because the product at issue, and its labeling, were subject to and received pre-

market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

                                EIGHTY-FOURTH DEFENSE

       Plaintiff’s claims for punitive or exemplary damages are barred because Plaintiff cannot

prove by clear and convincing evidence that Walmart was grossly negligent and Walmart has

neither acted nor failed to act in a manner that entitles Plaintiff to recover punitive or exemplary

damages.

                                  EIGHTY-FIFTH DEFENSE

       Plaintiff cannot obtain relief on their claims based on actions undertaken by Walmart of

which Walmart provided notice of all material facts.




                                                274
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 275 of 277. PageID #: 279468



                                     EIGHTY-SIXTH DEFENSE

          Walmart is entitled to, and claims the benefit of, all defenses and presumptions set forth in

or arising from any rule of law or statute of any State whose substantive law might control the

action.

                                   EIGHTY-SEVENTH DEFENSE

          Walmart asserts all applicable defenses under Federal Rule of Civil Procedure 8(c) and

12(b) and/or Montana Rules of Civil Procedure 8(c) and 12(b), as investigation and discovery

proceeds.

                                    EIGHTY-EIGHTH DEFENSE

          To the extent they are not otherwise incorporated herein, Walmart incorporates as a defense

the defenses and arguments raised in the motions to dismiss of the Manufacturer Defendants,

Distributor Defendants, and Pharmacy Defendants in this case.

                                     EIGHTY-NINTH DEFENSE

Walmart adopts by reference any additional applicable defense pled by any other defendants not

otherwise pled herein.

                                           JURY DEMAND

          Walmart hereby requests a jury trial as to all issues or claims triable in this action.

                                       PRAYER FOR RELIEF

          WHEREFORE, Walmart prays for relief from judgment from Plaintiff as follows:

          1. Plaintiff takes nothing by reason of this Complaint;

          2. Walmart recovers its costs and attorneys’ fees incurred herein; and

          3. For such further and other relief as the Court deems proper.




                                                   275
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 276 of 277. PageID #: 279469



Dated: July 26, 2019                    Respectfully submitted,



                                        /s/ Tara Fumerton
                                        Tara Fumerton
                                        JONES DAY
                                        77 West Wacker
                                        Suite 3500
                                        Chicago, IL 60601-1692
                                        Phone: (312) 782-3939
                                        Fax: (312) 782-8585
                                        Email: tfumerton@jonesday.com

                                        Attorneys for Defendant Walmart Inc.




                                      276
Case: 1:17-md-02804-DAP Doc #: 2009 Filed: 07/26/19 277 of 277. PageID #: 279470



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 26, 2019, the foregoing was filed using the

Court’s CM/ECF filing system and will be served via the Court’s CM/ECF filing system on all

attorneys of record.


                                                   /s/ Tara Fumerton
                                                   Tara Fumerton
